



Exhibit 10.1


    


































AGREEMENT OF LEASE
by and between


COPT INTERQUEST HYBRID I, LLC
and


THE SPECTRANETICS CORPORATION


INTERQUEST HYBRID I
9945 FEDERAL DRIVE, SUITE 2-190
COLORADO SPRINGS, COLORADO





--------------------------------------------------------------------------------


AGREEMENT OF LEASE
COPT INTERQUEST HYBRID I, LLC
THE SPECTRANETICS CORPORATION


TABLE OF CONTENTS
1.
Definitions and Attachments
1
2.
Demise
3
3.
Term
3
4.
Security Deposit and Advance Rent
4
5.
Use
5
6.
Rent
5
7.
Requirements of Applicable Law
10
8.
Certificate of Occupancy
10
9.
Contest-Statute, Ordinance
10
10.
Tenant’s Improvements
11
11.
Repairs and Maintenance
11
12.
Conduct on Premises
13
13.
Insurance
13
14.
Rules and Regulations
14
15.
Mechanics’ Liens
15
16.
Tenant’s Failure to Repair
15
17.
Property – Loss, Damage
15
18.
Destruction – Fire or Other Casualty
15
19.
Eminent Domain
16
20.
Assignment
16
21.
Events of Default
17
22.
Remedies; Bankruptcy of Tenant
18
23.
Services and Utilities
20
24.
Electric Current
21
25.
Telephone and Telecommunications
22
26.
Acceptance of Premises
22
27.
Inability to Perform
22
28.
No Waivers
22
29.
Access to Premises and Change in Services
23
30.
Estoppel Certificates
23
31.
Subordination
23
32.
Attornment
23
33.
Notices
24
34.
Intentionally Deleted
24
35.
Tenant’s Space
24
36.
Quiet Enjoyment
25
37.
Vacation of Premises
25




--------------------------------------------------------------------------------


38.
Members’ Liability
25
39.
Separability
26
40.
Indemnification
26
41.
Captions
26
42.
Brokers
26
43.
Recordation
26
44.
Successors and Assigns
27
45.
Integration of Agreements
27
46.
Hazardous Material; Indemnity
27
47.
Americans With Disabilities Act
29
48.
Several Liability
30
49.
Financial Statements
30
50.
Definition of Day and Days
30
51.
Tenant’s Anti-Terrorism Representation
30
52.
Parking
30
53.
Governing Law/Venue
30
54.
Signage
31
55.
Telecommunications Equipment
31
56.
Right of First Refusal
31
57.
Landlord Default
32








--------------------------------------------------------------------------------


AGREEMENT OF LEASE


THIS AGREEMENT OF LEASE (this “Lease”) made this 30th day of September, 2012, by
and between COPT INTERQUEST HYBRID I, LLC, a Colorado limited liability company
(the “Landlord”) and THE SPECTRANETICS CORPORATION, a Delaware corporation (the
“Tenant”), witnesseth that the parties hereby agree as follows:


W I T N E S S E T H:


THAT FOR AND IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto do hereby covenant and agree as follows:


1.     Definitions and Attachments.


1.1    Certain Defined Terms.
    
    1.1.1    “Building” means the office building known as Interquest Hybrid I
located at 9945 Federal Drive, Colorado Springs, CO 80921, which is located
within El Paso County, Colorado.


1.1.2    “Rentable Area of the Building” means 74,005 rentable square feet,
subject to adjustment in accordance with the Standard Method of Measuring Floor
Areas in Office Buildings (ANSI/BOMA Z-65.1-1996) (as may be updated or amended,
the “BOMA Standard”).


1.1.3     “Premises” means that portion of the Building located on the first
floor designated as Suite S-190 described on the schedule attached hereto as
Exhibit “A” and made a part hereof.


1.1.4 “Rentable Area of the Premises” means 20,000 rentable square feet,
measured in accordance with the BOMA Standard.


1.1.5    “Initial Term” means a period commencing and ending as provided in
Section 3.1.


1.1.6    “Renewal Term” means two (2) additional periods of five (5) years each,
commencing and ending as provided in Section 3.3.


1.1.7    “Annual Base Rent” or “Base Rent” means the amount set forth on the
following schedule:






Lease Year
Annual Base Rent
Monthly Installments of Annual Base Rent
Year 1 (4/1/13 – 9/30/13)
$0*
$—
Year 1 (10/1/13 – 9/30/14)
$225,000
$18,750
Year 2 (10/1/14 – 9/30/15)
$235,000
$19,583.33
Year 3 (10/1/15 – 9/30/16)
$245,000
$20,416.67
Year 4 (10/1/16 – 9/30/17)
$255,000
$21,250
Year 5 (10/1/17 – 9/30/18)
$265,000
$22,083.33
Year 6 (10/1/18 – 9/30/19)
$275,000
$22,916.67
Year 7 (10/1/19 – 9/30/20)
$285,000
$23,750
Year 8 (10/1/20 – 9/30/21)
$295,000
$24,583.33
Year 9 (10/1/21 – 9/30/22)
$305,000
$25,416.67
Year 10 (10/1/22 – 9/30/23)
$315,000
$26,250



* No Base Rent shall be due until the Rent Commencement Date. See Section 6.1.



1

--------------------------------------------------------------------------------


1.1.8     Intentionally Deleted.


1.1.9    “Advance Rent” means the sum of $18,750.00.  See Section 4.2.


1.1.10    “Security Deposit” means the sum of $27,000.00. See Section 4.1.


1.1.11    “Tenant Notice Address” means    


The Spectranetics Corporation
9965 Federal Drive
Colorado Springs, CO 80921-3617
Attn: Ronald Batzel
719 447 2323
Ronald.batzel@spnc.com


with a copy to:
Roger Wertheimer, General Counsel
at the same street address
719 447 2225
roger.wertheimer@spnc.com




1.1.12    “Tenant’s Proportionate Share” means that percentage which is computed
by a fraction, the numerator of which is the Rentable Area of the Premises and
the denominator of which is the Rentable Area of the Building. As of the date of
this Lease, Tenant’s Proportionate Share is 27.02%.


1.1.13 “Allowance” means the sum of $900,000.00. See Section 35.


1.1.14 “Broker” means UGL Services – Equis Operations.


1.1.15 "Major Capital Repair" means any individual capital expenditure exceeding
$250,000. See Section 6.4.


1.2      Additional Defined Terms.


The following additional terms are defined in the places in this Lease noted
below:


Term
Section
“ADA”
47
“Applicable Laws”
7
“Approved Plans and Specifications”
35
“Building Expenses”
6.2.2
“Commencement Date”
3.1
“Common Areas”
6.2.4
“Day and Days”
50
“Default Rate”
6.6
“Environmental Laws”
46.1.1
“Event of Default”
21
“Hazardous Materials”
46
“Hazardous Materials Inventory”
46.1.3
“HVAC”
23
“Landlord’s Notice”
3.3
“Lease Year”
6.2.5
“Mortgagee”
31
“Normal Business Hours”
23
 
 




2

--------------------------------------------------------------------------------


“Prevailing Market Rate”
3.3
“Property”
6.2.1
“Release”
46.1.5
“Rent Commencement Date”
6.1
“Substantially Complete”
3.2
“Successor”
32
“Taxes”
6.2.3
“Tenant Improvements”
35
“Term”
3.4





1.3    Attachments.


The following documents are attached hereto, and such documents, as well as all
drawings and documents prepared pursuant thereto, shall be deemed to be a part
hereof:


Exhibit “A”    - Floor Plan
Exhibit “B”    - Rules and Regulations
Exhibit “C”    - Schedule of Tenant Improvements
Exhibit “D”    - Estoppel Certificate


In the event of a conflict between the terms of this Lease and the terms
contained in any attached document, the terms of this Lease shall prevail.


2.     Demise    . Landlord hereby leases unto Tenant, and Tenant does hereby
rent from Landlord the Premises. In addition thereto, Tenant shall have the
right to use, on a non-exclusive basis, and in common with the other tenants of
the Building the Common Areas of the Building (as that term is defined in
Section 6.2.4 hereof). The parties acknowledge that Tenant will require and will
have access to the Premises and the Common Areas 24 hours per day, 7 days per
week.


3.     Term    .


3.1     Commencement Date and Term.  This Lease shall commence on April 1, 2013
(the “Commencement Date”) and shall be for the Initial Term, expiring on
September 30, 2023.


3.2     Substantial Completion. Subject to the provisions of Section 35,
Landlord shall use its reasonable efforts to “substantially complete” the
Premises by the Commencement Date, subject to any delays resulting from Tenant
failing to satisfy its obligations under Section 35. “Substantially complete”
means that: (i) the construction of the improvements described in Section 35 has
been completed so that Tenant can use the Premises for its intended purposes
without remaining construction activities causing material interference to
Tenant conducting its ordinary business activities, (ii) the Premises have been
approved for occupancy by governmental authorities having jurisdiction, (iii)
Tenant has ready access to the Building and Premises through the lobby, hallways
and elevators, and (iv) the Premises are ready for installation of any
equipment, furniture, fixtures or decoration that Tenant will install. Landlord
shall keep Tenant advised as to its progress with regard to “substantially
completing” the Premises by the Commencement Date. Notwithstanding the
foregoing, the requirements of subsection (ii) shall be deemed satisfied if all
of the other subsections have been satisfied and the government approval is
delayed as a result of the installation of furniture, fixtures or equipment
which is not included within the scope of Landlord’s responsibilities under
Section 35 below.


3.3     Option to Extend Lease Term. Provided Tenant is not in default of any
term, covenant or condition of this Lease beyond all applicable cure periods,
Tenant shall have the option to extend the Initial Term of this Lease for two
(2) additional periods of five (5) years each (the “First Renewal Term”, the
“Second Renewal Term” or collectively the “Renewal Terms”) to commence
immediately upon the expiration of the Initial Term or the First Renewal Term,
as applicable.


Tenant’s rental of the Premises during the First Renewal Term and Second Renewal
Term shall be upon the same terms, covenants and conditions contained in this
Lease, except that Tenant

3

--------------------------------------------------------------------------------


shall pay to Landlord as Base Rent ninety-five percent (95%) of the “Prevailing
Market Rate” for the Premises for the First Renewal Term or the Second Renewal
Term, as applicable, as hereinafter defined (including annual adjustments). For
purposes of this Section 3.3, the term “Prevailing Market Rate” shall mean the
then prevailing market rate being charged for comparable space in comparable
office buildings within the North I-25 Corridor, with consideration given for
the size of the Premises, the economic strength of the tenant, construction
allowances, commissions, free rent, and other concessions or premiums. In order
to exercise its option granted herein, Tenant shall notify Landlord in writing
of its intent to renew not less than two hundred seventy (270) days but not more
than five hundred forty (540) days prior to the expiration of the Initial Term
or the First Renewal Term, as applicable. Within thirty (30) days following the
exercise by Tenant of its option to extend the Lease for the First Renewal Term
or the Second Renewal Term, as applicable, Landlord shall notify Tenant in
writing of its determination of the Prevailing Market Rate for the First Renewal
Term or the Second Renewal Term, as applicable, as reasonably determined by
Landlord (“Landlord’s Notice”). Within ten (10) days after receipt of Landlord’s
Notice, Tenant shall notify Landlord in writing of Tenant’s acceptance or
rejection of such rate. If Tenant shall accept such Prevailing Market Rate,
Landlord and Tenant shall enter into an amendment to this Lease acknowledging
such renewal and setting forth any terms at variance with the terms of this
Lease. If within the ten (10) day period, Tenant shall reject such Prevailing
Market Rate as determined by Landlord for the First Renewal Term or the Second
Renewal Term, as applicable, then within twenty (20) days thereafter, Landlord
and Tenant shall meet at a mutually acceptable time and place and shall use
their reasonable efforts to agree upon the Prevailing Market Rate. If Landlord
and Tenant shall fail to agree upon such Prevailing Market Rate within the
twenty (20) day period, Landlord and Tenant shall each appoint an independent
commercial leasing broker licensed in the Colorado Springs area within the next
ten (10) days (the “Brokers”). Such Brokers shall deliver their respective
estimates of the Prevailing Market Rate within ten (10) days after being
appointed. If the estimates of the Prevailing Market Rate as quoted by the
Brokers are within ten percent (10%) of each other, the Prevailing Market Rate
shall be deemed to be the average of the estimates presented by the Brokers. If
the estimates of the Prevailing Market Rate as quoted by the Brokers differ by
more than ten percent (10%), then Landlord and Tenant shall jointly appoint a
third independent commercial leasing broker licensed in the Colorado Springs
area within ten (10) days after the receipt of the initial brokers’ estimates
(the “Third Broker”) who shall deliver its estimate of the Prevailing Market
Rate within ten (10) days after being appointed and such estimate shall be
deemed to be the Prevailing Market Rate. Tenant shall notify Landlord within ten
(10) days after receipt of the estimate of the Prevailing Market Rate (whether
as resulting from the average of the Brokers or from the Third Broker, as
applicable), whether Tenant shall accept such Prevailing Market Rate, whereupon
Landlord and Tenant shall enter into an amendment to this Lease acknowledging
such renewal and setting forth any terms at variance with the terms of this
Lease. If (i) Tenant shall fail to respond to Landlord’s Notice as provided
above, (ii) Tenant shall fail to deliver the requisite notice exercising its
option to extend by the date prescribed above, (iii) Tenant does not respond
within ten (10) days following receipt of Landlord’s Notice or (iv) Tenant does
not accept the Prevailing Market Rate within ten (10) days following Landlord’s
notification of the Prevailing Market Rate, as determined either by the average
of the Brokers or from the Third Broker, as applicable, then Tenant’s option to
extend this Lease for the First Renewal Term or the Second Renewal Term, as the
case may be, shall be void and inoperable. Landlord and Tenant shall each pay
the fee of the broker designated by them originally and shall split the fees of
the Third Broker.


3.4     Definition of “Term”. As used herein, the word “Term” shall refer to the
Initial Term and any Renewal Term, if applicable.


4.     Security Deposit and Advance Rent    .


4.1     Security Deposit.  Tenant has this day paid to Landlord the Security
Deposit to be held by Landlord as security for the payment and performance by
Tenant of all obligations imposed on Tenant hereunder, in an account the
proceeds of which may be commingled by Landlord with any other account or
proceeds.  If Tenant shall perform all such obligations, the Security Deposit
shall be refunded to Tenant, without interest, following the end of the Term. 
If Tenant shall commit an Event of Default hereunder, Landlord shall be entitled
to apply all or any portion of the Security Deposit, pro tanto, to cure any such
default, or toward fulfillment of any of Tenant’s obligations hereunder, and
Tenant shall replenish the Security Deposit to the full amount within ten (10)
days after receipt of notice from Landlord which sets forth the amount to be
replenished. If the Security

4

--------------------------------------------------------------------------------


Deposit is not fully restored, it shall constitute an immediate Event of Default
(as defined in Section 21) under the terms of this Lease (without need of notice
or the expiration of any cure period), and Landlord shall have the benefit of
all remedies permitted pursuant to the terms of this Lease and the laws of the
State of Colorado. The Security Deposit shall not be considered an advance
payment of rent or a measure of Landlord’s damages in case of an Event of
Default by Tenant. Landlord may commingle the Security Deposit with other monies
of Landlord. In the event of the sale or transfer of Landlord’s interest in the
Building, Landlord shall have the right to transfer the Security Deposit to the
purchaser or transferee and upon such transfer Tenant shall look only to the new
landlord for the return of the Security Deposit and Landlord shall thereupon be
released from all liability to Tenant for the return of or accounting for the
Security Deposit.


4.2     Advance Rent. Upon execution of this Lease, Tenant shall pay Landlord
the Advance Rent to be held as advance rent and security and which Landlord
shall be entitled to retain, without limitation of other remedies, for any Event
of Default by Tenant under this Lease occurring prior to the commencement of the
Term. If no such Event of Default occurs, the Advance Rent shall be applied by
Landlord against first installments of Annual Base Rent payable by Tenant
hereunder.


5.     Use    . Tenant covenants that it shall use and occupy the Premises
during the Term of this Lease solely for general office or laboratory purposes
in accordance with applicable zoning regulations and for no other purpose. For
purposes of this Lease, the term “general office use” shall not include use as a
school, college, university or educational institution of any type, use for any
purpose which is not consistent with the operation of the Building as a
first-class office building, use as an recruitment or temporary help service or
agency, or any use involving regular traffic by the general public.


6     Rent    .


6.1     Annual Base Rent.  As rent for the Premises during each year of the
Term, Tenant shall pay to Landlord an Annual Base Rent, in equal monthly
installments, in advance on the first day of each calendar month during the
Term, and without deduction, setoff or demand in accordance with the schedule
set forth in Section 1.1.7 above.  Notwithstanding the foregoing, the first
installment of Base Rent shall be due on October 1, 2013 (the “Rent Commencement
Date”), as described in Section 1.1.7 above; provided, however, in the event
Landlord fails to Substantially Complete the Premises by the Commencement Date
and such delay is not due to either (x) an act or failure to act by Tenant, its
agents, employees or contractors (“Tenant Delays”), (y) the delivery of any
long-lead items required to complete the Tenant Improvements, the delivery of
which is outside Landlord’s reasonable control or (z) unavoidable delays, then
Tenant shall be entitled to a one (1) additional day of abatement of Base Rent
for each of the days beyond the Commencement Date that Landlord fails to
Substantially Complete the Premises.
.


6.2     Definitions   For the purposes hereof, the following definitions shall
apply:


6.2.1 “Property” shall mean the Building, the land upon which same is situated
and all fixtures and equipment thereon or therein, all commonly owned or shared
appurtenances, including but not limited to, parking areas, walkways,
landscaping and utilities, whether located on the land upon which the Building
is situated or elsewhere.
        
6.2.2 “Building Expenses” shall be all those expenses paid or incurred by
Landlord or Landlord’s property manager directly and actually incurred in
connection with the owning, maintaining, operating and repairing of the Property
or any part thereof, in a manner deemed reasonable and appropriate by Landlord
and shall include, without limitation, the following:


6.2.2.1 All costs and expenses of operating, repairing, lighting, cleaning, and
insuring (including liability for personal injury, death and property damage and
workers’ compensation insurance covering personnel) the Property or any part
thereof, as well as all costs incurred in removing snow, ice and debris
therefrom and of policing and regulating traffic with respect thereto, and
depreciation of all machinery and equipment used therein or herein to the extent
that such machinery and equipment are being used beyond Normal Business Hours,
which purposes of this Section 6.2.2.1 shall mean 8:00 a.m. to 6:00 p.m. on
business days and from 8:00 a.m. to

5

--------------------------------------------------------------------------------


1:00 p.m. on Saturdays, replacing or repairing of pavement, parking areas,
curbs, walkways, drainage, lighting facilities, landscaping (including
replanting and replacing flowers and other planting);


6.2.2.2 Electricity, steam and fuel used in lighting, heating, ventilating and
air conditioning and all costs, charges, and expenses incurred by Landlord in
connection with any change of any company providing electricity service,
including, without limitation, maintenance, repair, installation and service
costs associated therewith, as well as all expenses associated with the
installation of any energy or cost savings devices;


6.2.2.3   Maintenance and repair of mechanical and electrical equipment
including heating, ventilating and air conditioning equipment;


6.2.2.4 Window cleaning and janitor service, including equipment, uniforms, and
supplies;


6.2.2.5 Maintenance of elevators, stairways, rest rooms, lobbies, hallways and
other Common Areas;


6.2.2.6 Repainting of all Common Areas;


6.2.2.7 Repair and maintenance of the parking areas, including without
limitation, the resurfacing and striping of said areas;


6.2.2.8 Sales or use taxes on supplies or services;


6.2.2.9 Management fees not to exceed 3.5% of the gross rents and expenses
(excluding utilities and janitorial services) of the Building, which covers
wages, salaries and compensation of all persons engaged in the management of the
Property and the provision of amenities to all tenants in the Property
(including Landlord’s share of all payroll taxes and the cost of an on-site or
near site office and segregated storage area for Landlord’s parts, tools and
supplies);


6.2.2.10 Accounting and engineering fees and expenses, except for those related
to disputes with tenants or that are a result of and/or are based on Landlord’s
negligence or other tortious conduct;


6.2.2.11 Costs and expenses that may result from compliance with any
governmental laws or regulations that were not applicable to the Property and
the Common Areas (if applicable) as of the Commencement Date; and


        6.2.2.12 All other expenses which under generally accepted accounting
principles would be considered as an expense of maintaining, operating, or
repairing the Property. Notwithstanding the foregoing, all expenses (whether or
not such expenses are enumerated on items 1 through 11 of this Section 6.2.2)
which would be considered capital in nature under generally accepted accounting
principles shall be excluded from “Building Expenses” unless same are amortized
in accordance with generally accepted accounting principles (“GAAP”), and the
following items will also be excluded:


(a)Costs of decorating, redecorating, or special cleaning or other services not
provided on a regular basis to tenants of the Building;
(b)Wages, salaries, fees, and fringe benefits paid to employees of Landlord
above the level of property manager;
(c)Any charge for depreciation of the Building and any interest or other
financing charge;
(d)Any charge for Landlord’s income taxes, excess profit taxes, franchise taxes,
or similar taxes on Landlord’s business;

6

--------------------------------------------------------------------------------


(e)All costs relating to activities for the solicitation and execution of leases
of space in the Building;
(f)All costs for which Tenant or any other tenant in the Building is being
charged other than pursuant to Article 6 or comparable sections in other
tenants’ leases;
(g)The cost of correcting defects in the construction of the Building or in the
Building equipment, except that conditions (not occasioned by construction
defects) resulting from ordinary wear and tear will not be deemed defects for
the purpose of this category;
(h)The cost of any repair made by Landlord because of the total or partial
destruction of the Building or the condemnation of a portion of the Building;
(i)The cost of any items for which Landlord is reimbursed by insurance or
otherwise compensated by parties other than tenants of the Building;
(j)The cost of any additions to the Building subsequent to the Commencement
Date, except as such expenses may be amortized in accordance with GAAP;
(k)intentionally deleted;
(l)Any operating expense representing an amount paid to a related corporation,
entity, or person which is in excess of the amount which would be paid in the
absence of such relationship; and
(m)The cost of overtime or other expense to Landlord in curing its defaults or
performing work expressly provided in this Lease to be borne at Landlord’s
expense.
6.2.3 “Taxes” shall mean all real property taxes including currently due
installments of assessments, sewer rents, ad valorem charges, water rates, rents
and charges, front foot benefit charges, and all other governmental impositions
in the nature of any of the foregoing. Excluded from Taxes are (i) federal,
state or local income taxes, (ii) franchise, gift, transfer, excise, capital
stock, estate or inheritance taxes, and (iii) penalties or interest charged for
late payment of Taxes.  If at any time during the Term the method of taxation
prevailing at the commencement of the Term shall be altered so as to cause the
whole or any part of the items listed in the first sentence of this subparagraph
to be levied, assessed or imposed, wholly or partly as a capital levy, or
otherwise, on the rents received from the Building, wholly or partly in lieu of
imposition of or in addition to the increase of taxes in the nature of real
estate taxes issued against the Property, then the charge to Landlord resulting
from such altered additional method of taxation shall be deemed to be within the
definition of “Taxes.”


6.2.4 “Common Areas” shall mean those areas and facilities which may be from
time to time furnished to the Building by Landlord for the non-exclusive general
common use of tenants and other occupants of the Building, their officers,
employees, and invitees, including (without limitation) the hallways, stairs,
parking facilities, washrooms, and elevators.


6.2.5 “Lease Year” shall mean the period commencing on the Commencement Date and
ending the last day of the twelfth (12th) month after the Rent Commencement Date
and each succeeding twelve (12) month period thereafter up to the end of the
Term, as shown in Section 1.1.7 above.


6.2.6 “Operating Year” shall mean each calendar year or portion thereof
occurring during the Term.


6.2.7 “Annual Statement” or “Annual Statements” shall refer to the written
statement of amount due as sent by Landlord to Tenant on an annual basis
relating to Building Expenses and/or Taxes.


6.3     Rent Adjustments for Taxes. Tenant further agrees to pay to Landlord as
Additional Rent Tenant’s Proportionate Share of the Taxes for any calendar year
or any part thereof occurring during the Term. Such payment shall be made within
thirty (30) days after receipt of a bill from Landlord,

7

--------------------------------------------------------------------------------


accompanied with a copy of the tax bill and Landlord’s computation of Tenant’s
Proportionate Share thereof. Prior to the commencement of the first Lease Year
and each Operating Year thereafter, Landlord may, at its option, furnish to
Tenant a written statement setting forth Landlord’s estimate of the amount of
Taxes for such Operating Year. Tenant shall pay its Proportionate Share of
Landlord’s estimated Taxes in equal monthly installments, in advance, as
Additional Rent together with Base Rent. At the expiration of each Operating
Year, Landlord shall certify to Tenant the actual Taxes for such Operating Year
and within thirty (30) days after receipt of certification, Tenant shall, pay,
as Additional Rent, the deficiency, if any, in Taxes payable by Tenant for such
Operating Year. If at the end of such Operating Year, the total amount paid by
Tenant as Tenant’s Proportionate Share of Taxes is greater than the amount
required to be paid for such Operating Year, then, if Tenant is not in default
hereunder (after the giving of any required notices and the expiration of any
cure periods), the amount of such excess payment will be applied by Landlord to
the next succeeding monthly installment of Base Rent due hereunder. If there are
any such excess payments made during the final Operating Year, then, if Tenant
is not in default hereunder (after the giving of any required notices and the
expiration of any cure periods), the amount of such excess will be refunded to
Tenant within thirty (30) days after such certification. Supplementing the
provisions of the immediately preceding sentence, if Tenant is in default, then
Landlord agrees to credit such excess payments against any Base Rent, Additional
Rent and/or other amounts due from Tenant. Failure of Landlord to provide any
statement within the time prescribed will not relieve Tenant of its obligations
under this Section 6.3; provided, however, that Tenant will have no obligation
to pay its portion of any increase in Taxes until receipt of a statement from
Landlord as described above.


6.4    Rent Adjustments for Building Expenses. Tenant further agrees to pay to
Landlord as Additional Rent Tenant’s Proportionate Share of the Building
Expenses for any calendar year or any part thereof occurring during the Term.
Prior to the commencement of the first Lease Year and each Operating Year
thereafter, Landlord shall furnish to Tenant a written statement setting forth
Landlord’s estimate of the amount of Building Expenses for such Operating Year.
Tenant shall pay Tenant’s Proportionate Share of Landlord’s estimated Building
Expenses in equal monthly installments, in advance, as Additional Rent together
with Base Rent. Within one hundred twenty (120) days after expiration of each
Operating Year, Landlord shall certify to Tenant the actual Building Expenses
for such Operating Year and within thirty (30) days after receipt of such
certification, Tenant shall pay as Additional Rent, the deficiency if any, in
charges payable by Tenant for such Operating Year. If, at the end of such
Operating Year, the total amount paid by Tenant as Tenant’s Proportionate Share
of such charges is greater than the amount required to be paid for such
Operating Year, then, if Tenant is not in default hereunder (after the giving of
any required notices and the expiration of any cure periods), the amount of such
excess payment shall be applied by Landlord to the next succeeding monthly
installment of Base Rent due hereunder. If there are any such excess payments
made during the final Operating Year, then, if Tenant is not in default
hereunder (after the giving of any required notices and the expiration of any
cure periods), the amount of such excess will be refunded to Tenant by Landlord
within thirty (30) days after such certification. Supplementing the provisions
of the immediately preceding sentence, if Tenant is in default then Landlord
agrees to credit such excess payments against any Base Rent, Additional Rent
and/or other amounts due from Tenant. In the event the Commencement Date shall
be a day other than January 1, or the date fixed for the expiration of the full
Term hereof shall be a day other than December 31, then, in either such event,
in applying the provisions of this paragraph with respect to any Operating Year
in which such event occurred, appropriate adjustments shall be made to reflect
the result of such event, taking into consideration the portion of such
Operating Year which should have elapsed prior to the Commencement Date or after
the date of such expiration. Tenant’s right to receive the excess payments shall
survive the expiration or earlier termination of this Lease. Failure of Landlord
to provide any statement within the time prescribed will not relieve Tenant of
its obligations under this Section 6.4; provided, however, that Tenant will have
no obligation to pay its portion of any increase in Building Expenses until
receipt of a statement from Landlord as described above.

8

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary set forth in this Section 6, during the
first 3 Lease Years, Tenant shall not be responsible for any Building Expenses
related to a Major Capital Repair of any of the following: boilers, chillers,
air make up units, HVAC infrastructure, parking lot resurfacing, or roof. As of
the commencement of the fourth (4th) Lease Year and for the remainder of the
Term, Landlord shall be entitled to pass through Building Expenses for a Major
Capital Repair performed after the commencement of the fourth (4th) Lease Year,
provided that the cost of the Major Capital Repair is amortized over the useful
life of the Major Repair and shall include only that portion of the Major
Repair, the useful life of which falls within the Term.


Notwithstanding anything to the contrary set forth in this Section 6, to the
extent any of the Building Expenses are within Landlord’s reasonable control
(the “Controllable Expenses”), the actual Controllable Expenses incurred by
Landlord shall not increase by more than five percent (5%) of the previous
calendar year’s Controllable Expenses on a cumulative basis. The parties agree
and acknowledge that the following are non-controllable Building Expenses and
shall not be subject to the foregoing cap: Taxes, insurance, utilities, snow
removal and security expenses (the “Non-Controllable Expenses”). The parties
acknowledge that for purposes of this Section 6.4.2, the Building Expenses shall
be computed separately as between the Controllable Expenses and the
Non-Controllable Expenses. The annual statement provided to Tenant pursuant to
this Section 6.4.2 shall include computation for both the Controllable Expenses
and the Non-Controllable Expenses as well as a combined total thereof reflecting
Tenant’s overpayment or underpayment for the applicable calendar year.


6.5    Tenant’s Right to Audit. If Tenant disputes any amounts set forth in
either of the Annual Statements, Tenant shall have the right, at Tenant’s sole
expense, to notify Landlord in writing, not later than one hundred twenty (120)
days following receipt of the Annual Statements, that it disputes such Annual
Statement(s) and that it intends to audit Landlord’s books and records in
respect to the calendar year which is the subject of the Annual Statements (the
“Audit Notice”). If Tenant fails to give Landlord the Audit Notice on or before
such one hundred twenty (120) day period, the Annual Statements for the
applicable calendar year shall be final and binding upon Tenant and shall, as
between the parties, be conclusively deemed correct. If Tenant gives Landlord
the Audit Notice in a timely manner, Tenant must commence such audit within one
hundred twenty (120) days after the Audit Notice is delivered to Landlord, and
the audit must be completed within one hundred twenty (120) days after the Audit
Notice is delivered to Landlord. If Tenant does not commence and complete the
audit within such periods, the Annual Statements that Tenant elected to audit
shall be deemed final and binding upon Tenant and shall, as between the parties,
be conclusively deemed correct. Such audit shall be conducted by a nationally or
regionally recognized independent certified public accountant or other certified
public accountant mutually acceptable to Landlord and Tenant. The audit shall
take place at the offices of Landlord where its books and records are located at
a mutually convenient time during Landlord’s regular business hours. The
accountant conducting the audit shall be compensated by Tenant on an hourly or
flat fee basis and shall not in any manner be compensated based upon a
percentage of overcharges it discovers or on any other contingency fee basis. No
subtenant shall have any right to conduct an audit, and no assignee shall
conduct an audit for any period during which such assignee was not the tenant
under the Lease. Tenant agrees that the results of any audit under this Section
6.5 shall be kept strictly confidential by Tenant and shall not be disclosed to
any other person or entity (other than Tenant’s accountants, attorneys and
advisors) except as required by law. The time frames hereunder shall be extended
for Landlord delays and force majeure delays. Any overpayments by Tenant shall
be credited or refunded as provided herein, and any underpayments shall be paid
to Landlord. Notwithstanding anything herein to the contrary, Tenant shall have
no right to conduct an audit or to give Landlord notice that it desires to
conduct an audit at any time that there is an uncured Event of Default under the
Lease. If Tenant's audit shows that the amounts reviewed were overstated by
Landlord by more than five percent (5%), then Landlord shall reimburse Tenant
for the reasonable and actual cost of such audit. This provision will survive
any termination or expiration of this Lease.

9

--------------------------------------------------------------------------------




6.6     Additional Rent Payments.  Tenant’s obligation to pay any additional
rent accruing during the Term pursuant to Sections 6.3 and 6.4 hereof shall
apply pro rata to the proportionate part of a calendar year as to Taxes and
Building Expenses, in which this Lease begins or ends, for the portion of each
such year during which this Lease is in effect.  Such obligation to make
payments of such additional rent shall survive the expiration or sooner
termination of the Term.


6.7     Payments.  All payments or installments of any rent hereunder and all
sums whatsoever due under this Lease (including but not limited to court costs
and attorneys’ fees) shall be deemed rent and shall be paid to Landlord at the
address designated by Landlord. If any amount of Annual Base Rent or additional
rent shall remain unpaid for ten (10) calendar days after such payment becomes
due, Tenant shall pay Landlord, without notice or demand, a late charge equal to
the greater of (i) $50 or (ii) five percent (5%) of such overdue amount to
partially compensate Landlord for its administrative costs in connection with
such overdue payment; which administrative costs Tenant expressly acknowledges
are reasonable and do not constitute a penalty. In addition, such overdue
amounts shall bear interest at the rate of fifteen percent (15%) per annum (but
not more than the maximum allowable legal rate applicable to Tenant) (the
“Default Rate”) until paid. Notwithstanding the foregoing to the contrary,
Landlord shall waive such late charge and interest with respect to the first two
(2) late payments in any twelve (12) month period, provided Tenant makes the
applicable payment within five (5) business days after written notice to Tenant.
Additionally, if any of Tenant’s checks for payment of rent or additional rent
are returned to Landlord for insufficient funds, Tenant shall pay to Landlord as
additional rent the greater of (i) $50.00 or (ii) the amount of actual charges
incurred by Landlord, for each such check returned for insufficient funds, and
if two or more of Tenant’s checks in payment of rent or additional rent due
hereunder are returned for insufficient funds in any calendar year, Landlord
reserves the right upon ten (10) days advance notice to Tenant to thereafter
require Tenant to pay all rent and additional rent and other sums whatsoever due
under this Lease in cash, by money order or by certified check or cashier’s
check   If an attorney is employed to enforce Landlord’s rights under this
Lease, Tenant shall pay all reasonable fees and expenses of such attorney
whether or not legal proceedings are instituted by Landlord. Time is of the
essence in this Lease.


7.     Requirements of Applicable Law    . Landlord warrants that on the
Commencement Date, the Premises shall comply in all material respects with all
applicable laws, ordinances, rules and regulations of governmental authorities
having jurisdiction over the Property (“Applicable Laws”). Tenant, at its sole
cost and expense, shall thereafter comply promptly with all Applicable Laws now
in force or which may hereafter be in force, which relate solely to Tenant’s
specific use of the Premises that do not relate to office buildings generally;
provided, however, that Landlord and not Tenant shall correct all structural
defects in the Building necessary to comply with Applicable Laws, and make all
repairs, changes or alterations necessary because the Building was not
constructed in compliance with any of the Applicable Laws.


8.     Certificate of Occupancy    . Tenant shall not use or occupy the Premises
in violation of any certificate of occupancy, permit, or other governmental
consent issued for the Building. If any governmental authority, after the
commencement of the Term, shall contend or declare that the Premises is being
used for a purpose which is in violation of such certificate of occupancy,
permit, or consent, then Tenant shall, upon ten (10) days’ notice from Landlord,
immediately discontinue such use of the Premises. If thereafter the governmental
authority asserting such violation threatens, commences or continues criminal or
civil proceedings against Landlord for Tenant’s failure to discontinue such use,
in additional to any and all rights, privileges and remedies given to Landlord
under this Lease for an Event of Default by Tenant herein, Landlord shall have
the right to terminate this Lease forthwith. Tenant shall protect, defend,
indemnify and hold Landlord and the Property harmless of and from any and all
liability for any such violation or violations by Tenant.


9.     Contest-Statute, Ordinance    . Tenant may, after notice to Landlord, by
appropriate proceedings conducted promptly at Tenant’s own expense in Tenant’s
name and whenever necessary in Landlord’s name, contest in good faith the
validity or enforcement of any such statute, ordinance, law, order, regulation
or requirement and may similarly contest any assertion of violation of any
certificate of occupancy, permit, or any consent issued for the Building. Tenant
may, pending such contest, defer compliance therewith if, in the reasonable
opinion of counsel for Landlord, such deferral shall not subject either Landlord
or the Premises or the Property (or any part thereof) to

10

--------------------------------------------------------------------------------


any penalty, fine or forfeiture, and if Tenant shall post a bond with corporate
surety approved by Landlord sufficient, in Landlord’s opinion, fully to
indemnify Landlord from loss.


10.     Tenant’s Improvements    . Tenant, at its option, may make such
non-structural improvements to the Premises as it may deem necessary from time
to time, at its sole cost and expense, without Landlord’s consent (but subject
to all other obligations set forth in this Section 10) and costing less than
$25,000 in the aggregate. Tenant shall not make any alterations, installations,
additions or improvements to the Premises in excess of $50,000 or affecting the
structural components of the Building, including but not limited to, the
installation of any fixtures, amenities, equipment, appliances, or other
apparatus, without Landlord’s prior written consent, which consent will not be
unreasonably withheld, and then only be contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld. All such work,
alterations, installations, additions or improvements shall be done at Tenant’s
sole expense, and at such times and in such manner as Landlord may from time to
time designate, if at any point during the Term, Tenant is not the sole occupant
of the Building. Landlord’s consent to and/or approval of Tenant’s plans and
specifications for the aforesaid improvements shall create no responsibility or
liability on the part of Landlord for their completeness, design sufficiency, or
compliance with all laws, rules and regulations of governmental agencies or
authorities. Tenant shall promptly pay for the costs associated with any such
alterations or additions, and shall protect, defend, indemnify and hold harmless
Landlord and the Property from and against any and all liens, costs, damages and
expenses incurred by Landlord in connection therewith, including any reasonable
attorneys fees incurred by Landlord, if Landlord shall be joined in any action
or proceeding involving such improvements. Landlord may, at its option, pay sums
due in order to release such liens, in which event any such sums paid by
Landlord shall be due to Landlord by Tenant, as Additional Rent, upon demand.
Under no circumstances shall Tenant commence any such work until Landlord has
been provided with certificates evidencing that all the contractors and
subcontractors performing such work have in full force and effect adequate
workmen's compensation insurance as required by the laws of the State of
Colorado, public liability and builders risk insurance in such amounts and
according to terms reasonably satisfactory to Landlord. Landlord shall at all
times have the right to post or keep posted on the Premises, or in the immediate
vicinity thereof, any notices of non-responsibility for any construction,
alteration or repair of the Premises by Tenant, and Tenant hereby agrees to give
Landlord at least ten (10) business days prior notice of Tenant's plans to
commence such work so as to enable Landlord an opportunity to post such notices.
All alterations, installations, additions or improvements made by either of the
parties hereto upon the Premises, except movable office furniture, Tenant’s
projectors in the Premises and any trade fixtures of Tenant put in at the
expense of Tenant or Landlord and other items as mutually agreed upon in
writing, shall be the property of Landlord and shall remain upon and be
surrendered with the Premises at the termination of this Lease without
molestation or injury. Upon request by Landlord, such request to be made at the
time Tenant requests consent for the applicable improvement under this Section
10, Tenant, at Tenant’s expense, shall remove any and all special improvements
to the Premises or Common Areas made by or on behalf of Tenant, including,
without limitation, supplemental HVAC and raised flooring. If Tenant fails to
remove any such items, Landlord shall have the right, but not the obligation, to
remove and dispose of such items, and restore the Premises accordingly and
Tenant shall reimburse Landlord for the costs of such removal, disposal and
restoration within thirty (30) days after receipt of an invoice therefore,
together with interest at the Default Rate, which shall accrue from the date the
costs were incurred by Landlord. Notwithstanding the foregoing, Landlord
reserves the right to withdraw a request to remove improvements and to request
that such improvements remain upon and be surrendered with the Premises.


11.     Repairs and Maintenance.


11.1 Tenant’s Care of the Premises and Building. During the Term Tenant shall:


(i)    keep the Premises and the fixtures, appurtenances, improvements and
equipment therein in good order and condition, including, without, limitation,
professionally steam cleaning all carpeting in the Premises at least once per
year;


(ii)    make repairs and replacements to the Premises required because of
Tenant’s misuse or primary negligence, except to the extent that the repairs or
replacements are covered by Landlord’s insurance as required hereunder;

11

--------------------------------------------------------------------------------




(iii)    repair and replace special equipment or decorative treatments installed
by or at Tenant’s request and that serve the Premises only, except to the extent
the repairs or replacements are needed because of Landlord’s misuse or primary
negligence, and are not covered by Tenant’s insurance as required hereunder;


(iv)    pay for all damage to the Property, the Building and the Common Areas,
and their respective fixtures and appurtenances, as well as all damages
sustained by Tenant or occupants of the Building due to any waste, misuse or
neglect of the Premises, its fixtures and appurtenances by Tenant, except to the
extent that the repair of such damage is covered by Landlord’s insurance as
required hereunder to the extent that Landlord actually receives proceeds
therefrom; and


(v)    not commit waste.


In addition Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot area which such floor was designed to
carry and which may be allowed under Applicable Laws. Landlord reserves the
right to reasonably prescribe the weight and position of all heavy equipment
brought onto the Premises and reasonably prescribe any reinforcing required
under the circumstances, all such reinforcing to be at Tenant’s expense.


11.2     Landlord’s Repairs. Except for the repairs and replacements that Tenant
is required to make pursuant to Section 11.1 above, Landlord shall make all
other repairs, maintenance and replacements to the Premises, Common Areas and
Building (including Building fixtures and equipment and including without
limitation (a) sidewalks, driveways, lighting, gardening, landscaping,
elevators, service areas, curbs, glass and parking; the exterior and to the
structure of the Building, including, but not limited to, the roof (including
water tightness of the Building and the Premises), walls (including caulking),
floors, all Building systems, including without limitation all plumbing,
electrical, lighting and mechanical equipment, fixtures and systems serving the
Premises, the Common Area and the Building, and foundations and landscape
maintenance, and the Building equipment; (b) which are required because of
damage or destruction by fire or other peril covered by the all risk insurance
policies, or by reason of acts of God applicable to the Premises and the
Building; (c) which require a capital expenditure; (d) which are required
because of faulty construction or latent defect; (e) which are required in order
to comply with any and all federal, state or local law(s) and regulation(s) now
in effect or which may hereafter be in effect relating to the Premises, the
Building, the property and to any systems, facilities, equipment, components,
structures or services therein) as shall be reasonably deemed necessary to
maintain the Building in a condition comparable to other first class office
buildings in the Colorado Springs This maintenance shall include the roof,
foundation, exterior walls, interior structural walls, all structural
components, and all systems such as mechanical, electrical, multi-tenant HVAC,
and plumbing. The costs associated with such repairs shall be deemed a part of
Building Expenses; provided, however, that costs of all of such repairs which
would be considered capital in nature under generally accepted accounting
principles shall be paid by Landlord as a portion of Building Expenses and
amortized in accordance with generally accepted accounting principles as
described in Section 6.2.2.12 above. There shall be no allowance to Tenant for a
diminution of rental value, no abatement of rent, and no liability on the part
of Landlord by reason of inconvenience, annoyance or injury to business arising
from Landlord, Tenant or others making any repairs or performing maintenance as
provided for herein.


Notwithstanding anything to the contrary set forth above, the parties
acknowledge and agree that Landlord shall maintain, repair and/or replace the
HVAC system as necessary, and shall pass through the costs of such maintenance
or repair to Tenant as additional rent hereunder. Provided that the replacement
of the HVAC system is not caused by Tenant’s misuse hereunder, Landlord shall
not pass through the costs of any replacement of the HVAC system.


If Landlord fails to make the repairs required under this Section 11.2, and such
failure is not the result of any reason listed in Section 27 herein or the
result of any action or inaction on Tenant’s part, and as a result thereof,
Tenant shall be not able to use all or any portion of the Premises and does not
in fact use all or any portion of the Premises for a period of ten (10)
consecutive business days or more after notice thereof to Landlord then, except
as provided herein with respect to casualty, Tenant shall be entitled to abate
Base Rent and additional rent, such abatement commencing as of

12

--------------------------------------------------------------------------------


the eleventh (11th) business day after Tenant ceased using all or such portion
of the Premises and shall continue to be abated until such time as the
applicable repair has been completed.


11.3     Time for Repairs. Repairs or replacements required pursuant to Section
11.1 and 11.2 above shall be made within a reasonable time (depending on the
nature of the repair or replacement needed - generally no more than fifteen (15)
days) after receiving notice or having actual knowledge of the need for a repair
or replacement.


11.4     Surrender of the Premises. Upon the termination of this Lease, without
the need for prior notice from Landlord, Tenant shall surrender the Premises to
Landlord in the same broom clean condition that the Premises were in on the
Commencement Date except for:


(i)    ordinary wear and tear;


(ii)    damage by the elements, fire, and other casualty unless Tenant would be
required to repair under the provisions of this Lease;


(iii)    damage arising from any cause not required to be repaired or replaced
by Tenant; and


(iv)    alterations as permitted by this Lease unless consent was conditioned on
their removal.


On surrender Tenant shall remove from the Premises its personal property, trade
fixtures and any alterations required to be removed pursuant to the terms of
this Lease and repair any damage to the Premises caused by this removal. Any
items not removed by Tenant as required above shall be considered abandoned.
Landlord may dispose of abandoned items as Landlord chooses and bill Tenant for
the cost of their disposal.


12.     Conduct on Premises    . Tenant shall not do, or permit anything to be
done in the Premises, or bring or keep anything therein which shall, in any way,
increase the rate of fire insurance on the Building, or invalidate or conflict
with the fire insurance policies on the Building, fixtures or on property kept
therein, or obstruct or interfere with the rights of Landlord or of other
tenants, or in any other way injure or annoy Landlord or the other tenants, or
subject Landlord to any liability for injury to persons or damage to property,
or interfere with the good order of the Building, or conflict with Applicable
Laws. Tenant agrees that any increase of fire insurance premiums on the Building
or contents caused by the occupancy of Tenant and any expense or cost incurred
in consequence of negligence or carelessness or the willful action of Tenant,
Tenant’s employees, agents, servants, or invitees shall, as they accrue be added
to the rent heretofore reserved and be paid as a part thereof; and Landlord
shall have all the rights and remedies for the collection of same as are
conferred upon Landlord for the collection of rent provided to be paid pursuant
to the terms of this Lease.


13.      Insurance.      


13.1    Tenant’s Insurance. Tenant shall keep in force at its own expense, so
long as this Lease remains in effect, (a) commercial general liability
insurance, including insurance against assumed or contractual liability under
this Lease, with respect to the Premises, to afford protection with limits, per
person and for each occurrence, of not less than Two Million Dollars
($2,000,000), combined single limit, with respect to bodily injury and death and
property damage, such insurance to provide for only a reasonable deductible, (b)
all-risk property and casualty insurance, including theft, written at
replacement cost value and with replacement cost endorsement, covering all of
Tenant’s personal property in the Premises and all improvements and installed in
the Premises by or on behalf of Tenant whether pursuant to the terms of Section
35, Section 10, or otherwise, such insurance to provide for only a reasonable
deductible, (c) if, and to the extent, required by law, workmen’s compensation
or similar insurance offering statutory coverage and containing statutory
limits, (d) shall insure all plate and other interior glass in the Premises for
and in the name of Landlord, (e) business interruption insurance in an amount
sufficient to reimburse Tenant for loss of earnings attributable to prevention
of access to the Building or the Premises for a period of at least twelve (12)
months and (f) pollution coverage insurance of not less than One Million Dollars
($1,000,000.00). Such policies shall be maintained in companies and in form
reasonably acceptable

13

--------------------------------------------------------------------------------


to Landlord and shall be written as primary policy coverage and not contributing
with, or in excess of, any coverage which Landlord shall carry.  Tenant shall
deposit the policy or policies of such required insurance or certificates
thereof with Landlord prior to the Commencement Date, which policies shall name
Landlord or its designee and, at the request of Landlord, its mortgagees, as
additional insured and shall also contain a provision stating that such policy
or policies shall not be canceled except after thirty (30) days’ written notice
to Landlord or its designees.  All such policies of insurance shall be effective
as of the date Tenant occupies the Premises and shall be maintained in force at
all times during the Term of this Lease and all other times during which Tenant
shall occupy the Premises.  In addition to the foregoing insurance coverage,
Tenant shall require any contractor retained by it to perform work on the
Premises to carry and maintain, at no expense to Landlord, during such times as
contractor is working in the Premises, a non-deductible (i) comprehensive
general liability insurance policy, including, but not limited to, contractor’s
liability coverage, contractual liability coverage, completed operations
coverage, broad form property damage endorsement and contractor’s protective
liability coverage, to afford protection with limits per person and for each
occurrence, of not less than Two Hundred Thousand Dollars ($200,000.00),
combined single limit, with respect to personal injury and death and property
damage, such insurance to provide for no deductible, and (ii) workmen’s
compensation insurance or similar insurance in form and amounts as required by
law.  In the event of damage to or destruction of the Premises and the
termination of this Lease by Landlord pursuant to Section 18 herein, Tenant
agrees that it shall pay Landlord all of its insurance proceeds relating to
improvements made in the Premises by or on behalf of Tenant whether pursuant to
the terms of Section 35, Section 10, or otherwise.  If Tenant fails to comply
with its covenants made in this Section, if such insurance would terminate or if
Landlord has reason to believe such insurance is about to be terminated,
Landlord may at its option cause such insurance as it in its sole judgment deems
necessary to be issued, and in such event Tenant agrees to pay promptly upon
Landlord’s demand, as additional rent the premiums for such insurance.


13.2    Landlord’s Insurance. Landlord shall keep in force at its own expense
(a) contractual and comprehensive general liability insurance, including
commercial general liability and property damage, with a minimum combined single
limit of liability of Two Million Dollars ($2,000,000.00) for bodily injuries or
death of persons occurring in or about the Building and Premises, and (b)
all-risk property and casualty insurance written at replacement cost value
covering the Building and all of Landlord’s improvements in and about same.


13.3    Waiver of Subrogation. Each party hereto waives claims arising in any
manner in its favor and against the other party and agrees that neither party
hereto shall be liable to the other party or to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage to the
Building, the Premises or other tangible property, or any resulting loss of
income, or losses under worker’s compensation laws and benefits, or against
liability on or about the Building, even though such loss or damage might have
been occasioned by the negligence of such party, its agents or employees if any
such loss or damage is covered by insurance benefiting the party suffering such
loss or damage as was required to be covered by insurance carried pursuant to
this Lease. Landlord shall cause each insurance policy carried by it insuring
against liability on or about the Building or insuring the Premises and the
Building or income resulting therefrom against loss by fire or any of the
casualties covered by the all-risk insurance carried by it hereunder to be
written in such a manner as to provide that the insurer waives all right of
recovery by way of subrogation against Tenant in connection with any loss or
damage covered by such policies.  Tenant shall cause each insurance policy
carried by it insuring against liability or insuring the Premises (including the
contents thereof and Tenant’s Improvements installed therein by Tenant or on its
behalf) against loss by fire or any of the casualties covered by the all-risk
insurance required hereunder to be written in such a manner as to provide that
the insurer waives all right of recovery by way of subrogation against Landlord
in connection with any loss or damage covered by such policies. 


14.     Rules and Regulations    . Tenant shall be bound by the rules and
regulations set forth on the schedule attached hereto as Exhibit “B” and made a
part hereof. Landlord shall have the right, from time to time, to issue
additional or amended rules and regulations regarding the use of the Building,
so long as the rules shall be reasonable and non-discriminatory between tenants.
When so issued the same shall be considered a part of this Lease and Tenant
covenants that the additional or amended rules and regulations shall likewise be
faithfully observed by Tenant, the employees of Tenant and

14

--------------------------------------------------------------------------------


all persons invited by Tenant into the Building, provided, that the additional
or amended rules are made applicable to all office tenants similarly situated as
Tenant. Landlord shall not be liable to Tenant for the violation of any of the
rules and regulations, or the breach of any covenant or condition in any lease,
by any other tenant in the Building.


15.     Mechanics’ Liens    . Tenant shall not do or suffer to be done any act,
matter or thing whereby Tenant’s interest in the Premises, or any part thereof,
may be encumbered by any mechanics’ lien. Tenant shall discharge, or bond off,
within twenty (20) days after the date of filing, any mechanics’ liens filed
against Tenant’s interest in the Premises, or any part thereof, purporting to be
for labor or material furnished or to be furnished to Tenant. Landlord shall not
be liable for any labor or materials furnished or to be furnished to Tenant upon
credit, and no mechanics’ or other lien for labor or materials shall attach to
or affect the reversionary or other estate or interest of Landlord in and to the
Premises, or the Property.


16.     Tenant’s Failure to Repair    .  In the event that Tenant fails after
reasonable prior notice from Landlord, which will be no less than 30 days’
written notice unless such condition and/or repair, in Landlord’s reasonable
discretion, should be performed in a shorter period of time, to keep the
Premises or commence to keep the Premises in a good state of condition and
repair pursuant to Section 11 above, or to do any act or make any payment
required under this Lease or otherwise fails to comply herewith, Landlord may,
at its option (but without being obliged to do so) immediately, or at any time
thereafter and without additional notice, perform the same for the account of
Tenant, including the right to enter upon the Premises at all reasonable hours
to make such repairs, or do any act or make any payment or compliance which
Tenant has failed to do, and upon ten (10) days’ written demand, Tenant shall
reimburse Landlord for any such expense incurred by Landlord including but not
limited to any costs, damages and counsel fees. Any moneys expended by Landlord,
as aforesaid, shall be deemed additional rent, collectible as such by Landlord.
All rights given to Landlord in this Section shall be in addition to any other
right or remedy of Landlord herein contained.


17.     Property -- Loss, Damage    . Landlord, its agents and employees shall
not be liable to Tenant for (i) any damage or loss of property of Tenant placed
in the custody of persons employed to provide services for or stored in or about
the Premises and/or the Building, unless such damage or loss is the result of
the negligence of Landlord, (ii) any injury or damage to persons, property or
the business of Tenant resulting from a latent defect in or material change in
the condition of the Building to the extent such change was not caused by the
negligence or willful misconduct of Landlord and (ii) interference with the
light, air, or other incorporeal hereditaments of the Premises.


18.     Destruction -- Fire or Other Casualty    . In case of partial damage to
the Premises by fire or other casualty insured against by Landlord, Tenant shall
give immediate notice thereof to Landlord, who shall thereupon cause damage to
all property owned by it to be repaired with reasonable speed at expense of
Landlord, to the extent of insurance proceeds actually received by Landlord, due
allowance being made for reasonable delay which may arise by reason of
adjustment of loss under insurance policies on the part of Landlord and/or
Tenant, and for reasonable delay on account of “labor troubles” or any other
cause beyond Landlord’s control, and to the extent that the Premises are
rendered untenantable the rent shall proportionately abate from the date of such
casualty, provided the damage above mentioned occurred without the fault or
neglect of Tenant, Tenant’s servants, employees, agents or invitees.  If such
partial damage is due to the fault or neglect of Tenant, Tenant’s servants,
employees, agents or invitees, the damage shall be repaired by Landlord to the
extent of Landlord’s insurance coverage, but there shall be no apportionment or
abatement of rent.  In the event the damage shall be so extensive to the whole
Building as to render it uneconomical, in Landlord’s opinion, to restore for its
present uses and Landlord shall decide not to repair or rebuild the Building,
this Lease, at the option of Landlord, shall be terminated upon notice to Tenant
and the rent shall, in such event, be paid to or adjusted as of the date of such
damage, and the terms of this Lease shall expire by lapse of time and
conditional limitation upon the third day after such notice is mailed, and
Tenant shall thereupon vacate the Premises and surrender the same to Landlord,
but no such termination shall release Tenant from any liability to Landlord
arising from such damage or from any breach of the obligations imposed on Tenant
hereunder, or from any obligations accrued hereunder prior to such termination.



15

--------------------------------------------------------------------------------


In addition, in the event that (a) Landlord estimates that its repairs will take
more than two hundred seventy (270) days for any areas of the Premises, or (b)
Tenant is actually deprived of the use of all or any substantial portion of the
Premises for a period in excess of two hundred seventy (270) days for any areas
of the Premises, Tenant shall have the right, by written notice to Landlord to
terminate the Lease as of the date of the casualty, provided that Tenant gives
its within thirty (30) days after receipt of Landlord’s notice of the estimated
time to complete the restoration or repair in the case of subparagraph (a)
above, or within thirty (30) days after failing to meet the deadline set forth
in subparagraph (b) above.


19.      Eminent Domain    .  If (1) the whole or more than fifty percent (50%)
of the floor area of the Premises shall be taken or condemned by eminent domain
for any public or quasi-public use or purpose, and either party shall elect, by
giving notice to the other, or (2) more than twenty-five percent (25%) of the
floor area of the Building shall be so taken, and Landlord shall elect, in its
sole discretion, by giving notice to Tenant, any notice to be given not more
than sixty (60) days after the date on which title shall vest in such
condemnation proceeding, to terminate this Lease, then, in either such event,
the Term of this Lease shall cease and terminate as of the date of title
vesting.  In case of any taking or condemnation, whether or not the Term of this
Lease shall cease and terminate, the entire award shall be the property of
Landlord, and Tenant hereby assigns to Landlord all of its right, title and
interest in and to any such award, except that Tenant shall be entitled to
claim, prove and receive in the proceedings such awards as may be allowed for
Tenant’s trade fixtures, , moving expenses, loss of profit and fixtures and
other alterations and equipment installed by it which shall not, under the terms
of this Lease, be or become the property of Landlord at the termination hereof,
but only if such awards shall be made by condemnation, court or other authority
in addition to, and be stated separately from, the award made by it for the
Property or part thereof so taken.


20.      Assignment    . So long as no Event of Default on the part of Tenant is
pending, and so long as no other failure by Tenant to perform or observe any
covenant or agreement under this Lease exists which could, with the giving of
notice and/or the passage of time, become an Event of Default, then after the
giving of all required notices and the expiration of all cure periods, Landlord
shall not unreasonably withhold its consent to an assignment of this Lease or
sublease of the Premises for any of the then remaining portion of the unexpired
Term provided: (i) the net assets of the assignee shall not be less than Twenty
Million and no/Dollars ($20,000,000.00) provided that the net assets of Tenant
at the time of the proposed assignment are equal to or greater than the net
assets of Tenant at the time of the signing of this Lease; (ii) the net assets
of the assignee are not less than eighty percent (80%) of the net assets of
Tenant at the time of the signing of this Lease if Tenant’s net assets have
decreased since the original date of this Lease, (iii) the sublessee has
sufficient net worth to satisfy its obligations under the sublease; (iv) in the
event of an assignment, such assignee shall assume in writing all of Tenant’s
obligations under this Lease; (v) in the event of a sublease, such sublease
shall in all respects be subject to and in conformance with the terms of this
Lease; and (vi) in all events Tenant continues to remain liable on this Lease
for the performance of all terms, including but not limited to, payment of all
rent due hereunder. Landlord and Tenant acknowledge and agree that it shall not
be unreasonable for Landlord to withhold its consent to an assignment if in
Landlord’s reasonable business judgment, the assignee lacks sufficient business
experience or net worth to successfully operate its business within the Premises
in accordance with the terms, covenants and conditions of this Lease. If this
Lease be assigned, or if the Premises or any part thereof be sublet or occupied
by anybody other than Tenant, Landlord may, after an Event of Default by Tenant,
collect rent from the assignee, subtenant or occupant and apply the net amount
collected to the rent herein reserved, but no such collection shall be deemed a
waiver of this covenant, or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the further observance and
performance by Tenant of the covenants herein contained. In addition, in the
event of a proposed assignment, Landlord shall have the right, but not the
obligation, to terminate this Lease by giving Tenant thirty (30) days’ advance
notice (“Landlord’s Termination Notice”); provided, however, that Tenant shall
have the right to abrogate Landlord’s Termination Notice by notifying Landlord
within ten (10) days after receipt of Landlord’s Termination Notice of the
withdrawal of the request for consent to the assignment. For purposes of the
foregoing, a transfer by operation of law or transfer of a controlling interest
in Tenant as same exists as of the date hereof, shall be deemed to be an
assignment of this Lease; however, the foregoing shall not apply to changes in
ownership on a public exchange. No assignment or sublease, regardless of whether
Landlord’s consent has been granted or withheld, shall be deemed to release
Tenant from any of its obligations

16

--------------------------------------------------------------------------------


nor shall the same be deemed to release any person guaranteeing the obligations
of Tenant hereunder from their obligations as guarantor. Landlord’s acceptance
of any name submitted by Tenant, an agent of Tenant, or anyone acting by,
through or under Tenant for the purpose of being listed on the Building
directory will not be deemed, nor will it substitute for, Landlord’s consent, as
required by this Lease, to any sublease, assignment, or other occupancy of the
Premises by anyone other than Tenant or Tenant’s employees. Fifty percent (50%)
of any profit or additional consideration or rent in excess of the Annual Base
Rent or additional rent payable by Tenant hereunder which is payable to Tenant
as a result of any assignment or subletting, net of Tenant’s reasonable and
actual out of pocket third party transaction costs (including without limitation
brokerage fees and tenant improvement costs), shall be paid to Landlord as
additional rent when received by Tenant. All the foregoing notwithstanding,
Tenant shall not enter into any lease, sublease, license, concession or other
agreement for the use, occupancy or utilization of the Premises or any portion
thereof, which provides for a rental or other payment for such use, occupancy or
utilization based in whole or in part on the income or profits derived by any
person or entity from the property leased, used, occupied or utilized. Any such
purported lease, sublease, license, concession or other agreement shall be
absolutely void and ineffective as a conveyance of any right or interest in the
possession, use or occupancy of any part of the Premises. Any consent by
Landlord hereunder shall not constitute a waiver of strict future compliance by
Tenant with the provisions of this Section 20. In no event shall the proposed
assignee or sublessee be occupying other space in the Building as a direct
tenant (and not as a sublessee or assignee of Tenant), nor shall it be a
prospective tenant then negotiating with Landlord.


Notwithstanding the foregoing, provided that Tenant maintains the same or better
net worth, Tenant shall have the right, without Landlord’s consent, to (i)
assign the Lease or sublease the Premises or any portion thereof (however,
Tenant shall endeavor to provide ten (10) days’ prior written notice thereof
along with a true and complete copy of the sublease or assignment document) to
any subsidiary or affiliate of Tenant or (ii) assign the Lease or sublease the
Premises in the event of a merger or a sale of all or substantially all of the
Tenant’s assets, and in any event shall notify Landlord in writing within thirty
(30) days of the effective date of such assignment or sublease. For the purposes
hereof, “affiliate” shall mean an entity or individual that controls, is
controlled by or is under the common control with Tenant. Tenant shall remain
liable under the terms hereof if Tenant exercises its rights under this
paragraph to the extent it survives such corporate event.


21.      Events of Default .  Any one or more of the following events shall
constitute an “Event of Default” hereunder, at Landlord’s election:


(a) the sale of Tenant’s interest in the Premises under attachment, execution or
similar legal process or, the adjudication of Tenant as a bankrupt or insolvent,
unless such adjudication is vacated within sixty (60) days;


(b) the filing of a voluntary petition proposing the adjudication of Tenant (or
any guarantor of Tenant’s obligations hereunder) as a bankrupt or insolvent, or
the reorganization of Tenant (or any such guarantor), or an arrangement by
Tenant (or any such guarantor) with its creditors, whether pursuant to the
Federal Bankruptcy Code or any similar federal or state proceeding, unless such
petition is filed by a party other than Tenant (or any such guarantor) and is
withdrawn or dismissed within sixty (60) days after the date of its filing;


(c) the admission, in writing, by Tenant (or any such guarantor) of its
inability to pay its debts when due;


(d) the appointment of a receiver or trustee for the business or property of
Tenant (or any such guarantor), unless such appointment is vacated within sixty
(60) days of its entry;


(e) the making by Tenant (or any such guarantor) of an assignment for the
benefit of its creditors, or if, in any other manner, Tenant’s interest in this
Lease shall pass to another by operation of law;


(f) the failure of Tenant to pay any Annual Base Rent, additional rent or any
other rent or sums of money owing hereunder when due, where such failure
continues for a period of ten (10) days after receipt of notice that the same is
past due hereunder;

17

--------------------------------------------------------------------------------




(g) if Tenant fails to pay any Annual Base Rent, additional rent or any other
rent or sums of money owing hereunder when due after Landlord shall have given
Tenant notice with respect to such non-payment twice in any twelve (12) month
period as provided in subsection (f) above; and


(h) the default by Tenant in the performance or observance of any covenant or
agreement of this Lease (other than a default involving the payment of money),
which default is not cured within thirty (30) days after the giving of notice
thereof by Landlord, unless such default is of such nature that it cannot be
cured within such thirty (30) day period, in which case no Event of Default
shall occur so long as Tenant shall commence the curing of the default within
such thirty (30) day period and shall thereafter diligently prosecute the curing
of same to completion.


22.    Remedies; Bankruptcy of Tenant. Upon the occurrence and continuance of an
Event of Default, Landlord, with such notice to Tenant as provided for by law or
as expressly provided for herein, may do any one or more of the following:


(a) perform, on behalf of and at the expense of Tenant, any obligation of Tenant
under this Lease which Tenant has failed to perform and of which Landlord shall
have given Tenant notice, the cost of which performance by Landlord, together,
with interest thereon at the Default Rate from the date of such expenditure,
shall be deemed additional rent and shall be payable by Tenant to Landlord upon
demand;


(b) elect to terminate this Lease and the tenancy created hereby by giving
notice of such election to Tenant, in which event Tenant shall be liable, in
addition to any other amounts due up until the time of such termination, for
Annual Base Rent, additional rent and all other rent or sums of money owing
hereunder that otherwise would have been payable by Tenant during the remainder
of the Term had there been no Event of Default, and on notice reenter the
Premises, by summary proceedings or otherwise, and remove Tenant and all other
persons and property from the Premises, and store such property in a public
warehouse or elsewhere at the cost and for the account of Tenant, without resort
to legal process and without Landlord being deemed guilty of trespass or
becoming liable for any loss or damage occasioned thereby; and also the right,
but not the obligation, to re-let the Premises for any unexpired balance of the
Term, and collect the rent therefor.  In addition, Landlord shall also recover
from Tenant any rent exemption, deferred rent or excused rent which Landlord may
have granted to Tenant as an inducement to Tenant’s execution hereof, it being
understood that Landlord’s granting of such rent holiday is in consideration of
Tenant’s compliance with the terms and provisions hereof. In the event of such
reletting by Landlord, the reletting shall be on such term or terms (which may
be greater or less than the period which would otherwise have constituted the
balance of the Term) and on such conditions and upon such other terms (which may
include concessions of free rent and alteration and repair of the Premises) as
Landlord, in its sole discretion, may determine, and the proceeds that may be
collected from the same, after deducting all of Landlord’s reasonable expenses
in connection with such reletting, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
expenses of employees, alteration and repair costs and expenses of preparation
for such reletting, shall be applied upon Tenant’s rental obligation as set
forth in this Lease for the unexpired portion of the Term.  Tenant shall be
liable for any balance that may be due under this Lease, although Tenant shall
have no further right of possession of the Premises;


(c) at Landlord’s discretion without further demand or notice or resort to
judicial proceedings, to terminate Tenant’s right to possession of the Premises,
to reenter and take possession of the Premises or any part thereof without
terminating the Lease, and repossess the same as Landlord’s former estate and
expel Tenant and those claiming through or under Tenant, and remove the effects
of both or either, using such force for such purpose as may be necessary,
without being liable for prosecution thereof, without being deemed guilty any
manner of trespass, and without prejudice to any remedies for arrears of Annual
Base Rent, additional rent or any other rent or sums of money owing hereunder.
No such reentry or taking of possession of the Premises by Landlord shall be
construed as an election on Landlord’s part to terminate this Lease, unless a
written notice of termination, specifically stating Landlord’s intention to
terminate, shall be given to Tenant. Should Landlord elect to reenter as
provided above, or should Landlord take possession pursuant to legal proceedings
or pursuant to any notice provided by law, then such repossession shall not
relieve Tenant of its obligations and liability under this Lease, all of which
shall survive such repossession.

18

--------------------------------------------------------------------------------


Following such repossession, Landlord may, from time to time, without
terminating this Lease, relet the Premises or any part thereof in Landlord or
Tenant’s name, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the Term) and on
such conditions and upon such other terms (which may include concessions of free
rent and alteration and repair of the Premises) as Landlord, in its sole
discretion, may determine, and Landlord may collect and receive the rents
therefore. In the event that Landlord elects to take possession as provided in
this subparagraph (d), Tenant shall pay to Landlord (i) the Annual Base Rent,
additional rent and other rent or sums of money owing hereunder which would have
been payable hereunder if such repossession had not occurred, less (ii) the net
proceeds, if any, of any reletting of the Premises after deducting all of
Landlord’s reasonable expenses in connection with such reletting, including, but
not limited to, all repossession costs, brokerage commissions, legal expenses,
attorneys’ fees, expenses of employees, alteration and repair costs and expenses
of preparation for such reletting. Tenant shall pay such amounts to Landlord
monthly on the day on which Annual Base Rent and additional rent would have been
payable hereunder if possession had not been retaken. In addition, Landlord
shall also recover from Tenant any rent exemption, deferred rent or excused rent
which Landlord may have granted to Tenant as an inducement to Tenant’s execution
hereof, it being understood that Landlord’s granting of such rent holiday is in
consideration of Tenant’s compliance with the terms and provisions hereof.
Landlord reserves the right following any such reentry and/or reletting to
exercise its right to terminate the Lease under the provisions of subparagraph
(b) above by giving Tenant such written notice, in which event the Lease will
terminate as specified in such notice; and


(d) sue Tenant for any Annual Base Rent, additional rent or any other rent or
sums of money owing hereunder, or exercise any other legal or equitable right or
remedy which it may have at law or in equity.


Notwithstanding the provisions of clause (a) above and regardless of whether an
Event of Default shall have occurred, Landlord may exercise the remedy described
in clause (a) without any notice to Tenant if Landlord, in its good faith
judgment, believes it would be materially injured by the failure to take rapid
action, or if the unperformed obligation of Tenant constitutes an emergency.


TO THE EXTENT PERMITTED BY LAW, TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL
RIGHTS OF REDEMPTION, GRANTED BY OR UNDER ANY PRESENT OR FUTURE LAWS IN THE
EVENT OF TENANT’S BEING EVICTED OR DISPOSSESSED FOR ANY CAUSE, OR IN THE EVENT
OF LANDLORD’S OBTAINING POSSESSION OF THE PREMISES, BY REASON OF THE VIOLATION
BY TENANT OF ANY OF THE COVENANTS AND CONDITIONS OF THIS LEASE, OR OTHERWISE.
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
PARTY ON ANY AND EVERY MATTER, DIRECTLY OR INDIRECTLY ARISING OUT OF OR WITH
RESPECT TO THIS LEASE, INCLUDING, WITHOUT LIMITATION, THE RELATIONSHIP OF
LANDLORD AND TENANT, THE USE AND OCCUPANCY BY TENANT OF THE PREMISES, ANY
STATUTORY REMEDY AND/OR CLAIM OF INJURY OR DAMAGE REGARDING THIS LEASE.


Any costs and expenses incurred by Landlord (including, without limitation,
reasonable attorneys’ fees) in enforcing any of its rights or remedies under
this Lease shall be deemed to be additional rent and shall be repaid to Landlord
by Tenant upon demand.


Notwithstanding any of the other provisions of this Lease, in the event Tenant
shall voluntarily or involuntarily come under the jurisdiction of the Federal
Bankruptcy Code and thereafter Tenant or its trustee in bankruptcy, under the
authority of and pursuant to applicable provisions thereof, shall have the power
and so using same determine to assign this Lease, Tenant agrees that (i) Tenant
or its trustee shall provide to Landlord sufficient information enabling it to
independently determine whether Landlord will incur actual and substantial
detriment by reason of such assignment and (ii) “adequate assurance of future
performance” under this Lease, as that term is generally defined under the
Federal Bankruptcy Code, shall be provided to Landlord by Tenant and its
assignee as a condition of the assignment.



19

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary set forth above, Landlord hereby agrees
to use its commercially reasonably efforts to relet the Premises, or a portion
thereof, to one or more substitute tenants, whether for a greater or lesser term
than that specified herein for Tenant, and at commercially reasonable rates then
applicable in the Colorado Springs North I-25 corridor. Notwithstanding the
foregoing, Tenant agrees that any such duty to mitigate shall be satisfied, and
Landlord shall be deemed to have used commercially reasonable efforts to fill
the Premises by doing the following: (a) advising Landlord’s leasing agent, if
any, of the availability of the Premises; (b) advising at least one outside
commercial brokerage entity of the availability of the Premises; and (c)
offering to such leasing agents and outside commercial brokerage entities the
usual and customary commissions that landlords offer for similar properties in
Colorado Springs North I-25 corridor; provided, however, that Landlord shall not
be obligated to solicit or entertain negotiations with any other prospective
tenant for the Premises while other premises in the Colorado Springs North I-25
corridor or other properties within a five (5) mile vicinity of the Property
(under the ownership or control of Landlord and/or its affiliates) suitable for
that prospective tenant’s use are (or soon will be) available. In addition,
Tenant agrees that Landlord shall be deemed to be acting reasonably (and Tenant
waives any right to claim otherwise) if Landlord enters into a substitute
lease(s) which specifies Base Rent which is seventy-five percent (75%) or more
than the then current prevailing market rent. If Landlord receives any payments
from the reletting of the Premises and is required to mitigate damages (despite
the intent of the parties hereunder), any such payment shall first be applied to
any costs or expenses incurred by Landlord as a result of the Event of Default.


Notwithstanding anything to the contrary contained herein, Tenant shall be
considered in “Habitual Default” of this Lease upon (a) Tenant’s failure, on
three (3) or more occasions during any twelve month period to pay when due any
installment of Annual Base Rent, additional rent or any other sum required by
the terms of this Lease, or upon (b) Tenant’s failure, on three (3) or more
occasions during any twelve month period to comply with any term, covenant or
condition of this Lease after notice by Landlord to Tenant. Upon the occurrence
of an event of Habitual Default on the part of Tenant, then without limiting any
other rights or remedies to which Landlord may be entitled as a result of such
Habitual Default or any other Event of Default by Tenant hereunder: (i) Tenant
shall immediately be deemed to have relinquished any and all options or rights
granted, or to be granted, to Tenant under the terms of this Lease or any
amendment hereto (including, without limitation, any rights granted under
Sections 3.3 and 53 of this Lease, rights to terminate, rights of first offer or
rights of first refusal); and (ii) in the event of a monetary event of Habitual
Default, Tenant shall thereafter pay all Annual Base Rent and additional rent
and other sums whatsoever due under this Lease in cash, by money order or by
certified check or cashier’s check. Notwithstanding the foregoing, in the event
there is a bona fide dispute between Landlord and Tenant with respect to whether
there has been a nonmonetary default, such default shall not be used as one of
the three defaults for purposes of determining that Tenant is in Habitual
Default unless and until such dispute is resolved with a finding that Tenant had
in fact committed a nonmonetary default.


23.      Services and Utilities    .  Landlord shall provide the following
listed services and utilities, namely:


(a)    heating, ventilation, and air conditioning (“HVAC”) for the Premises, in
season, during “Normal Business Hours” (as defined below) to maintain reasonable
temperatures for comfortable use and occupancy;


(b)    electric energy in accordance with Section 24 following;


(c)    automatic passenger elevators providing adequate service leading to the
floor on which the Premises are located;


(d)    evening, unescorted janitorial services to the Premises including removal
of trash;


(e)    hot and cold water sufficient for drinking, lavatory toilet and ordinary
cleaning purposes from fixtures either within the Premises (if provided pursuant
to this Lease) or on the floor on which the Premises are located;


(f)    replacement of lighting tubes, lamp ballasts and bulbs;

20

--------------------------------------------------------------------------------




(g)    extermination and pest control when and if necessary; and


(h)    maintenance of Common Areas in a manner comparable to other first class
suburban office buildings in the Colorado Springs Powers/Interstate 25 Corridor
area.
    
Landlord warrants to Tenant that electricity, water, sanitary and drainage
sewers, telephone and natural gas will be available to the Premises throughout
the term of this Lease. Notwithstanding anything in this Lease to the contrary,
if any such utility service becomes unavailable or interrupted for more than ten
(10) consecutive business days after notice thereof to Landlord and such
unavailability or interruption is not the result of any reason listed in Section
27 herein or the fault of Tenant or its agents, servants, employees or invitees
or (b), and as a result thereof, Tenant shall be not able to use all or such
portion of the Premises and does not in fact use all or such portion of the
Premises for such 10-business day period, then Tenant shall be entitled to an
abatement of rent commencing with the eleventh (11th) business day that the same
are unavailable; provided, however, that Tenant shall not be entitled to any
abatement of rent under the foregoing due to unavailability (i) caused directly
or indirectly by any act or omission of Tenant or any of Tenant’s servants,
employees, agents, contractors, visitors or licensees, (ii) where Tenant makes a
decoration, alteration, improvement or addition which requires interruption of
services, or (iii) where the service in question is one which Tenant is
obligated to furnish or pay for under the provisions of this Lease.


Notwithstanding the foregoing, if at any time during the Term, Landlord shall,
after reasonable investigation determine that trash and similar waste generated
by Tenant and/or emanating from the Premises is in excess of that of other
standard office tenants within the Building leasing a premises of the same or
similar size to that of the Premises, Landlord shall bill Tenant and Tenant
shall pay to Landlord as additional rent hereunder within thirty (30) days of
the date of Landlord’s invoice for the same, those costs and expenses of trash
removal which are reasonably attributable to such excess trash and similar waste
generated by Tenant and/or emanating from the Premises. “Normal Business Hours”
as used herein is defined from 6:00 a.m. to 6:00 p.m. on business days and from
8:00 a.m. to 1:00 p.m. on Saturdays. Landlord shall have no responsibility to
provide any services under (a) above except during Normal Business Hours unless
arrangements for after-hours services have been made pursuant to terms and
conditions acceptable to Landlord.  Landlord reserves the right to stop service
of the HVAC, elevator, plumbing and electric systems, when necessary, by reason
of accident, or emergency, or for repairs, alterations, replacements, or
improvements, which in the judgment of Landlord are desirable or necessary to be
made, until the repairs, alterations, replacements, or improvements shall have
been completed.  Landlord shall have no responsibility or liability for failure
to supply HVAC, elevator, plumbing, cleaning, and electric service, during the
period when prevented from so doing by laws, orders, or regulations of any
Federal, State, County or Municipal authority or by strikes, accidents or by any
other cause whatsoever beyond Landlord’s control.  Landlord’s obligations to
supply HVAC are subject to applicable laws and regulations as to energy
conservation and other such restrictions.  In the event that Tenant should
require supplemental HVAC for the Premises, any maintenance repair and/or
replacement required for such supplemental service shall be performed by Tenant
at its sole cost and expense. Upon surrender of the Premises by Tenant, Tenant
shall provide Landlord copies of all historical maintenance and repair reports
for such supplemental service which are in Tenant’s possession.


24.     Electric Current    . Landlord has supplied or will supply the Premises
with the necessary lines to provide electric service to the Premises for normal
office and data center operations, as well as separate meters so that Tenant’s
consumption of electric power can be separately measured and charged to Tenant.
Tenant shall pay all charges (including meter installation and adjustment) for
electric and similar utilities or services so supplied directly to the utility
company supplying same when due and before penalties or late charges on same
shall accrue. Tenant shall not at any time overburden or exceed the capacity of
the mains, feeders, ducts, conduits, or other facilities by which electric and
similar utilities are supplied to, distributed in or serve the Premises. If
Tenant desires to install any equipment which shall require additional electric
or similar facilities of a greater capacity than as provided by Landlord, such
installation shall be subject to Landlord’s prior written approval of Tenant’s
plans and specifications therefor, which approval shall not be unreasonably
withheld. If such installation is approved by Landlord, all costs for providing
such additional electrical and similar facilities shall be paid by Tenant.

21

--------------------------------------------------------------------------------




25.     Telephone and Telecommunications    . Landlord has arranged for the
installation of telephone service within the Building to the ground floor
telephone utility closet and conduit to the ground floor telephone and
electrical riser closets. Tenant shall be responsible for contacting the utility
company supplying the telephone service and arranging to have such telephone
facilities as it may desire to be extended and put into operation in the
Premises, including without limitation, obtaining a low voltage permit for phone
and data wiring. Tenant acknowledges and agrees that all telephone and
telecommunications services desired by Tenant shall be ordered and utilized at
the sole expense of Tenant. All costs related to installation and the provision
of such service shall be borne and paid for directly by Tenant. Upon request by
Landlord, Tenant, at Tenant’s expense, shall remove the telephone facilities at
the expiration or sooner termination of the Term. Tenant shall obtain the
requisite permit and complete the ceiling work in cooperation with Landlord in
order not to interfere with or delay the completion of the Tenant Improvements
by Landlord pursuant to Section 35, including, without limitation, the closing
of the ceiling and the carpet installation, if applicable. Landlord will allow
Tenant access for wiring, including electric, data and telecom, within the
Building's public areas and designated chases, but will not guarantee access of
the wiring through another tenant's space. Tenant, at Tenant’s expense, shall be
responsible for the relocation and its associated costs, if requested, of any
data, telecom or electrical wiring that runs through another tenant's space,
including the plenum area or otherwise.


In the event Tenant wishes to utilize the services of a telephone or
telecommunications provider whose equipment is not servicing the Building at
such time Tenant wishes to install its telecommunications equipment serving the
Premises (“Provider”), no such Provider shall be permitted to install its lines
or other equipment without first securing the prior written consent of Landlord,
which consent shall not be unreasonably withheld. Prior to the commencement of
any work in or about the Building by the Provider, the Provider shall agree to
abide by such rules and regulations, job site rules, and such other requirements
as reasonably determined by Landlord to be necessary to protect the interest of
the Building and Property, the other tenants and occupants of the Building and
Landlord, including, without limitation, providing security in such form and
amount as reasonable determined by Landlord. Each Provider must be duly
licensed, insured and reputable. Landlord shall incur no expense whatsoever with
respect to any aspect of Provider’s provision of its services, including without
limitation, the costs of installation, materials and service.


In addition, Landlord reserves exclusively to itself and its successors and
assigns the right to install, operate, maintain, repair, replace and remove
fiber optic cable and conduit and associated equipment and appurtenances within
the Building and the Premises so as to provide telecommunications service to and
for the benefit of tenants and other occupants of the Building.
    
26.      Acceptance of Premises    .  Tenant shall have reasonable opportunity,
provided it does not thereby interfere with Landlord’s work, to examine the
Premises to determine the condition thereof.  Upon taking possession of the
Premises, Tenant shall be deemed to have accepted same as being satisfactory and
in the condition called for hereunder, except for latent defects and punch list
items previously noted to Landlord. Landlord, at its sole cost and expense will
promptly remedy any latent defects within a reasonable time after discovery.


27.      Inability to Perform    .  Landlord and Tenant will be allowed a
reasonable time for delay, except with respect to any obligations for the
payment of money, due to strikes or labor troubles or any outside cause
whatsoever including, but not limited to, governmental preemption in connection
with a National Emergency, or by reason of any rule, order or regulation of any
department or subdivision of any government agency or by reason of the
conditions of supply and demand which have been or are affected by war or other
emergency.  Similarly, Landlord shall not be liable for any interference with
any services supplied to Tenant by others if such interference is caused by any
of the reasons listed in this Section.  Nothing contained in this Section shall
be deemed to impose any obligation on Landlord not expressly imposed by other
sections of this Lease.


28.      No Waivers    .  The failure of Landlord to insist, in any one or more
instances, upon a strict performance of any of the covenants of this Lease, or
to exercise any option herein contained, shall not be construed as a waiver, or
a relinquishment for the future, of such covenant or option, but the same shall
continue and remain in full force and effect.  The receipt by Landlord of rent,
with knowledge of the breach of any covenant hereof, shall not be deemed a
waiver of such breach, and

22

--------------------------------------------------------------------------------


no waiver by Landlord of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by Landlord.


29.      Access to Premises and Change in Services    .  Landlord shall have the
right, without abatement of rent, to enter the Premises at any hour to examine
the same, or to make such repairs and alterations as Landlord shall deem
necessary for the safety and preservation of the Building, and also to exhibit
the Premises to be let; provided, however, that except in the case of emergency
such entry shall only be after notice first given to Tenant.  If, during the
last month of the Term, Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Landlord may immediately enter and alter, renovate
and redecorate the Premises, without elimination or abatement of rent, or
incurring liability to Tenant for any compensation, and such acts shall have no
effect upon this Lease.  Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, supervision or repair, of the Building or any part
thereof, other than as herein elsewhere expressly provided.  Landlord shall also
have the right at any time, without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant therefor, to
reasonably change the arrangement and/or location of entrances or passageways,
doors and doorways, and corridors, stairs, toilets, elevators, or other public
parts of the Building, and to change the name by which the Building is commonly
known and/or its mailing address.


30.
Estoppel Certificates    .  Tenant agrees, at any time and from time to time,
upon not less than ten (10) days’ prior request by Landlord to execute,
acknowledge and deliver to Landlord an estoppel certificate substantially in the
form attached hereto as Exhibit “D” or such other reasonable form requested by
Landlord which certifies that this Lease is unmodified and in full force (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications) and the dates through which the rent and
other charges have been paid in advance, if any, and stating whether or not to
the best knowledge of the signer of such certificate Landlord is in default in
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered hereunder may be relied upon by
third parties not a party to this Lease. Tenant expressly agrees that the thirty
(30) day cure period concerning Tenant’s failure to perform or observe any
covenant or agreement of this Lease (other than a default involving the payment
of money) as set forth in Section 21, subsection (i) above shall not apply to
Tenant’s obligation to timely provide the foregoing estoppel certificate to
Landlord, and that Tenant shall be deemed to have committed an Event of Default
if such estoppel certificate is not provided to Landlord within an additional
five (5) days’ written notice of non-delivery.



31.      Subordination    .  Tenant accepts this Lease, and the tenancy created
hereunder, subject and subordinate to any mortgages, overleases, leasehold
mortgages or other security interests now or hereafter a lien upon or affecting
the Building or the Property or any part thereof.  Tenant shall, at any time
hereafter, within ten (10) days after request from Landlord, execute a
Subordination, Non-Disturbance Agreement in a form reasonably requested by any
instruments or leases or other documents that may be required by any mortgage or
mortgagee or overlandlord (herein a “Mortgagee”) for the purpose of subjecting
or subordinating this Lease and the tenancy created hereunder to the lien of any
such mortgage or mortgages or underlying lease. Tenant expressly agrees that the
thirty (30) day cure period concerning Tenant’s failure to perform or observe
any covenant or agreement of this Lease (other than a default involving the
payment of money) as set forth in Section 21, subsection (i) above shall not
apply to Tenant’s obligation to timely provide the foregoing Subordination,
Non-Disturbance Agreement to Landlord, and that Tenant shall be deemed to have
committed an Event of Default if such Subordination, Non-Disturbance Agreement
is not provided to Landlord within an additional five (5) day period after
written notice of non-delivery. Landlord shall use commercially reasonable
efforts to obtain an SNDA from any future Mortgagee on a form reasonably
acceptable to both Mortgagee and Tenant.


32.      Attornment    .  Tenant agrees that upon any termination of Landlord’s
interest in the Premises, Tenant shall, upon request, attorn to the person or
organization then holding title to the reversion of the Premises (the
“Successor”) and to all subsequent Successors, and shall pay to the Successor
all of the rents and other monies required to be paid by Tenant hereunder and
perform

23

--------------------------------------------------------------------------------


all of the other terms, covenants, conditions and obligations in this Lease
contained; provided, however, that if in connection with such attornment Tenant
shall so request from such Successor in writing, such Successor shall execute
and deliver to Tenant an instrument wherein such Successor agrees that as long
as Tenant performs all of the terms, covenants and conditions of this Lease, on
Tenant’s part to be performed, Tenant’s possession under the provisions of this
Lease shall not be disturbed by such Successor. In the event that the Mortgagee
succeeds to the interest of Landlord hereunder and is advised by its counsel
that all or any portion of the Annual Base Rent or additional rent payable by
Tenant hereunder is or may be deemed to be unrelated business income within the
meaning of the United States Internal Revenue Code or regulations issued
thereunder, Mortgagee, as Landlord, shall have the right at any time, from time
to time, to notify Tenant in writing of the required changes to the Lease.
Tenant shall execute all documents necessary to effect any such amendment within
ten (10) days after written request from Mortgagee, as landlord, provided that
in no event shall such amendment increase Tenant’s payment obligations or other
liability under this Lease or reduce Landlord’s obligations hereunder.


33.      Notices    .  All notices and other communications to be made hereunder
shall be in writing and shall be delivered to the addresses set forth below by
any of the following means: (a) personal service or receipted courier service;
(b) telecopying (if confirmed in writing sent by the methods specified in
clauses (a), (c) or (d) of this Section), (c) registered or certified first
class mail, return receipt requested, or (d) nationally-recognized overnight
delivery service. Such addresses may be changed by notice to the other parties
given in the same manner as provided above. Any notice or other communication
sent pursuant to clause (a) or (b) hereof shall be deemed received upon such
personal service or upon dispatch by electronic means, if sent pursuant to
subsection (c) shall be deemed received five (5) days following deposit in the
mail and/or if sent pursuant to subsection (d) shall be deemed received the next
succeeding business day following deposit with such nationally recognized
overnight delivery service.


If to Landlord:
9965 FEDERAL DRIVE, LLC

c/o Corporate Office Properties, L.P.
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland 21046
Attn: General Counsel
Telecopier: 443-285-7650


If to Tenant:
To Tenant’s Notice Address.



Any party may designate a change of address by notice to the above parties,
given at least ten (10) days before such change of address is to become
effective.


34.      Intentionally Deleted    . 


35.      Tenant’s Space    .  Following the completion of the planning and
design of the Landlord’s “Tenant Improvements,” which will specify the materials
and manner in which Landlord shall finish the Premises, a description of the
work necessary to complete the Premises will be attached as Exhibit “C” attached
hereto. Landlord will commence the Tenant Improvements with reasonable
promptness after the attachment of Exhibit “C”. Landlord shall earn a
construction management fee equal to four percent (4%) of the total costs to
complete the Tenant Improvements, which shall be paid from the Allowance.


Tenant agrees to furnish Landlord, within sixty (60) days from the date hereof,
such specifications reasonably acceptable to Landlord as may be required to
enable Landlord to prepare plans and specifications and the construction
drawings for the work to be performed, including, without limitation,
specifications for Tenant’s electrical, special equipment needs and finishes and
any other information required for Landlord to complete the construction
drawings required to accompany the permit application.  Landlord shall deliver
such plans and specifications to Tenant for review and approval within fourteen
(14) days after receipt from Tenant of all of the information described in the
immediately preceding sentence. Such plans and specifications shall be deemed
accepted by Tenant unless Tenant shall have given notice to the contrary to
Landlord within ten (10) days of Tenant’s receipt thereof, stating the respects
in which same fail to conform with Tenant’s requirement.  When Landlord and
Tenant have agreed upon the plans and specifications or the ten

24

--------------------------------------------------------------------------------


(10) day comment period has expired (the plans and specifications are then to be
referred to as the “Approved Plans and Specifications”), Landlord shall apply
for any required permits, diligently prosecute the issuance of the permits and
then finish or cause the Premises to be finished in accordance therewith. 


Landlord shall involve Tenant in the bidding process which is scheduled to
commence after agreement on the Approved Plans and Specifications. Landlord
shall obtain at least (3) bids for the general contract and per individual
subcontracted trade, if possible. Tenant shall have the right to approve the
proposed bidders and recommended qualified contractors and subcontractors to be
included in the bid list. After the bids are received from the qualified
contractors and subcontractors, Tenant shall have the right to review the bids
with Landlord and agree on the bid to be selected; provided, however, if Tenant
elects to engage a contractor or subcontractor with a lower bid than the
contractor or subcontractor desired to be engaged by Landlord and Landlord is
able to reasonably verify the validity of the lower bid, Landlord shall have the
right to select the contractor or subcontractor of its choice, provided that the
price of the lower bid is recognized by the contractor or subcontractor which
actually constructs the Tenant Improvements or serves as the general contractor.
Within ninety (90) days after the date of this Lease, Landlord shall provide to
Tenant samples of its customary bidding format and summaries, and Landlord and
Tenant shall promptly agree upon any reasonable changes or additions requested
by Tenant. Tenant and Landlord acknowledge that in order for the Commencement
Date to occur as expeditiously as possible, (i) Landlord shall provide Tenant
bid information and summaries for review in accordance with the agreed-upon
format, and (ii) Tenant must respond within seven (7) working days after written
request from Landlord in connection with any aspect of the bidding process;
accordingly, if Tenant fails to respond within such seven (7) working day
period, Tenant shall be deemed to have consented to the request or waived its
rights to consent to the particular request.


Tenant shall reimburse Landlord for all costs incurred by Landlord to construct
the Tenant Improvements in excess of the Allowance within thirty (30) days after
receipt of a written invoice for such costs, together with reasonable supporting
evidence.   The cost of any work which is not described as Tenant Improvements
shall include all costs of labor and materials incurred by Landlord in the
performance of such work, plus ten percent (10%) for overhead and ten percent
(10%) for profit.  At Tenant’s request, Landlord shall fully cooperate with
Tenant to establish the costs or estimates in advance of performing the work
which is not included as the Tenant Improvements. Notwithstanding the foregoing,
if Tenant interferes with Landlord’s ability to substantially complete the
Premises by the Target Date in any way (i.e., delays in selection of finishes,
issuing stop orders, requesting change orders, requesting the performance of
work not included as Tenant Improvements), the Commencement Date will be deemed
to be the Target Date, regardless of the status of completion of the Tenant
Improvements.


36.      Quiet Enjoyment    .  Tenant, upon the payment of rent and the
performance of all the terms of this Lease, shall at all times during the Term
peaceably and quietly enjoy the Premises without any disturbance from Landlord
or any other person claiming through Landlord.


37.      Vacation of Premises    .  Tenant shall vacate the Premises at the end
of the Term.  If Tenant fails to vacate at such time there shall be payable to
Landlord an amount equal to one hundred fifty percent (150%) of the monthly
Annual Base Rent stated in Section 1.1.11 paid immediately prior to the holding
over period for each month or part of a month that Tenant holds over, plus all
other payments provided for herein, and the payment and acceptance of such
payments shall not constitute an extension or renewal of this Lease.  In event
of any such holdover, Landlord shall also be entitled to all remedies provided
by law for the speedy eviction of tenants, and to the payment of all attorneys’
fees and expenses incurred in connection therewith. Notwithstanding the
foregoing, for the first thirty (30) days during which Tenant holds over
pursuant to this Section 37, Tenant shall pay an amount equal to one hundred ten
percent (110%) of the monthly Annual Base Rent stated in Section 1.1.11 paid
immediately prior to the holding over period.


38.      Members’ Liability    .  It is understood that the Owner of the
Building is a Colorado limited liability company. All obligations of the Owner
hereunder are limited to the net assets of the Owner from time to time.  No
member of Owner, or of any successor entity, whether now or hereafter a member,
shall have any personal responsibility or liability for the obligations of Owner
hereunder.



25

--------------------------------------------------------------------------------


39.      Separability    .  If any term or provision of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
term or provision of such term or provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and
be enforced to the fullest extent permitted by law.


40.     Indemnification    .


40.1    Tenant’s Indemnification. Tenant shall indemnify and hold harmless
Landlord and all of its and their respective members, partners, directors,
officers, agents and employees from any and all liability, loss, cost or expense
arising from all third-party claims resulting from or in connection with:


40.1.1    any act, omission or negligence of Tenant or any of its subtenants,
assignees or licensees or its or their partners, directors, officers, agents,
employees, invitees or contractors;


        40.1.2    any accident, injury or damage whatever occurring in, at or
upon the Premises other than those items covered under Landlord’s indemnity as
described in Section 40.2; and


together with all costs and expenses reasonably incurred or paid in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorney's fees and expenses.


In case any action or proceeding is brought against Landlord and/or any of its
and their respective partners, directors, officers, agents or employees and such
claim is a claim from which Tenant is obligated to indemnify Landlord pursuant
to this Section, Tenant, upon written notice from Landlord shall resist and
defend such action or proceeding (by counsel reasonably satisfactory to
Landlord). The obligations of Tenant under this Section shall survive
termination of this Lease.


40.2    Landlord’s Indemnification. Landlord shall indemnify and hold harmless
Tenant and all of its and their respective members, partners, directors,
officers, agents and employees from any and all liability, loss, cost or expense
arising from all third-party claims resulting from or in connection with     any
act, omission or negligence of Landlord or any of its tenants or licensees or
its or their partners, directors, officers, agents, employees, invitees or
contractors; and


together with all costs and expenses reasonably incurred or paid in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorney's fees and expenses.


In case any action or proceeding is brought against Tenant and/or any of its and
their respective partners, directors, officers, agents or employees and such
claim is a claim from which Landlord is obligated to indemnify Tenant pursuant
to this Section, Landlord, upon written notice from Tenant shall resist and
defend such action or proceeding (by counsel reasonably satisfactory to Tenant).
The obligations of Landlord under this Section shall survive termination of this
Lease.


41.    Captions    .  All headings anywhere contained in this Lease are intended
for convenience or reference only and are not to be deemed or taken as a summary
of the provisions to which they pertain or as a construction thereof.


42.      Brokers    .  Tenant represents that Tenant has dealt directly with,
only with, the Broker as broker in connection with this Lease, and Tenant
warrants that no other broker negotiated this Lease or is entitled to any
commissions in connection with this Lease. Landlord shall pay the Broker
pursuant to the terms of a separate written agreement by and between Landlord
and Broker.


43.      Recordation    .  Tenant covenants that it shall not, without
Landlord’s prior written consent, which consent may be withheld in Landlord’s
sole and absolute discretion, record this Lease or any memorandum of this Lease
or offer this Lease or any memorandum of this Lease for recordation.  If at any
time Landlord or any mortgagee of Landlord’s interest in the Premises shall
require the recordation of this Lease or any memorandum of this Lease, such
recordation shall be at Landlord’s

26

--------------------------------------------------------------------------------


expense.  If at any time Tenant shall request the recordation of this Lease or
any memorandum of this Lease, and to the extent Landlord consents to such
recordation as described above, then such recordation shall be at Tenant’s
expense.  If the recordation of this Lease or any memorandum of this Lease shall
be required by any valid governmental order, or if any government authority
having jurisdiction in the matter shall assess and be entitled to collect
transfer taxes or documentary stamp taxes, or both transfer taxes and
documentary stamp taxes on this Lease or any memorandum of this Lease, Tenant
shall execute such acknowledgments as may be necessary to effect such
recordations and pay, upon request of Landlord, one half of all recording fees,
transfer taxes and documentary stamp taxes payable on, or in connection with
this Lease or any memorandum of this Lease or such recordation.


44.       Successors and Assigns    .  The covenants, conditions and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant, and their respective heirs, personal representatives, successors and
assigns (subject, however, to the terms of Section 20 hereof).


45.       Integration of Agreements    .  This writing is intended by the
Parties as a final expression of their agreement and is a complete and exclusive
statement of its terms, and all negotiations, considerations and representations
between the Parties are incorporated.  No course of prior dealings between the
Parties or their affiliates shall be relevant or admissible to supplement,
explain, or vary any of the terms of this Lease. Acceptance of, or acquiescence
to, a course of performance rendered under this Lease or any prior agreement
between the Parties or their affiliates shall not be relevant or admissible to
determine the meaning of any of the terms or covenants of this Lease.  Other
than as specifically set forth in this Lease, no representations,
understandings, or agreements have been made or relied upon in the making of
this Lease.


46.    Hazardous Material; Indemnity    . Tenant further agrees to the
following:


46.1    As used in this Lease, the following terms shall have the following
meanings:


46.1.1    “Environmental Laws” shall mean all federal, state or local statutes,
regulations, rules, ordinances, codes, licenses, permits, orders, approvals,
authorizations, agreements, ordinances, administrative or judicial rulings or
similar items relating to the protection of the environment or the protection of
human health, including, without limitation, all requirements pertaining to
reporting, licensing, permitting, investigation and remediation of emissions,
discharges, Releases or Threats of Releases (as defined below) of Hazardous
Materials into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials or relating to storage tanks.


46.1.2    “Hazardous Materials” shall mean (i) any substance, gas, material or
chemical which is defined as or included in the definition of “hazardous
substances”, “toxic substances”, “hazardous materials”, “hazardous wastes” under
any federal, state or local statute, law, or ordinance or under the regulations
adopted or guidelines promulgated pursuant thereto, including, but not limited
to, the Comprehensive Environmental Response Compensation and Liability Act of
1980, as amended, 42 U.S.C. §§ 9061 et seq. (“CERCLA”); the Hazardous Materials
Transportation Act, as amended 49 U.S.C. §§ 1801, et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901, et seq.; (ii)
radon gas in excess of four (4) picocuries per liter, friable asbestos, urea
formaldehyde foam insulation, petroleum products, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of federal, state or local safety guidelines, whichever are
more stringent; and (iii) any other substance, gas, material or chemical,
exposure to or release of which is prohibited, limited or regulated by any
governmental or quasi-governmental entity or authority that asserts or may
assert jurisdiction over the Premises, the Building or the Property.


46.1.3    “Hazardous Materials Inventory” shall mean a comprehensive inventory
of all Hazardous Materials used, generated, stored, treated or disposed of by
Tenant at the Premises.


46.1.4    “Losses” shall mean all claims, liabilities, obligations, losses
(including, without limitation, diminution in the value of the Premises, the
Building, or the Property, damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Premises, the

27

--------------------------------------------------------------------------------


Building and/or the Property, damages arising from any adverse impact on
marketing of space), damages, penalties, fees, actions, judgments, lawsuits,
costs, expenses, disbursements, orders or decrees, including, without
limitation, attorneys’ and consultants’ fees and expenses.


46.1.5    “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping into soil, surface waters, groundwaters, land, stream sediments, surface
or subsurface strata, ambient air and any environmental medium comprising or
proximate to and affecting the Premises, the Building or the Property.


46.1.6    “Threat of Release” means a substantial likelihood of a Release which
requires action to prevent or mitigate damage to the soil, surface waters,
groundwaters, land, stream sediments, surface or subsurface strata, ambient air
and any environmental medium comprising or proximate to and affecting the
Premises, the Building or the Property.


46.2    Tenant shall not generate, use, manufacture, recycle, handle, store,
place, transport, treat or Release any Hazardous Materials at, on, in or near
the Premises, the Building or the Property or cause any of the foregoing to
occur at, on, in, or near the Premises, the Building or the Property and shall
comply with all Environmental Laws in connection with Tenant’s use or occupancy
of the Premises and the Building, and promptly shall take all remedial action,
at Tenant’s sole cost and expense, but with Landlord’s prior approval, necessary
or desirable to remedy, clean-up and remove the presence of any Hazardous
Materials resulting from Tenant’s violation of the prohibitions set forth in
this sentence or Tenant’s failure to comply with Environmental Laws.
Notwithstanding the foregoing, Tenant shall not be deemed to be prohibited from
using products containing Hazardous Materials so long as such products are
commonly found in an office or a medical device manufacturing and product
development environment and are handled, stored, used and disposed of in
compliance with all Environmental Laws. In addition, Tenant shall (i) obtain,
maintain in full force and effect, and comply with, all permits required under
Environmental Laws; (ii) comply with all record keeping and reporting
requirements imposed by Environmental Laws concerning the use, handling,
treatment, storage, disposal or release of Hazardous Materials on the Premises,
the Building and the Property; (iii) report to Landlord any Release of Hazardous
Materials by Tenant or of which Tenant has knowledge within two (2) business
days of such discharge or release; (iv) provide to Landlord copies of all
written reports concerning such discharge of Hazardous Materials that are
required to be filed with governmental or quasi-governmental entities under
Environmental Laws; (vi) maintain and annually update a Hazardous Materials
Inventory with respect to Hazardous Materials used, generated, treated, stored
or disposed of at the Premises, the Building and the Property; and (vii) make
available to Landlord for inspection and copying, at Landlord’s expense, upon
reasonable notice and at reasonable times, such Hazardous Materials Inventory
and any other reports, inventories or other records required to be kept under
Environmental Laws concerning the use, generation, treatment, storage, disposal
or release of Hazardous Materials.


46.3    Without limitation on any other indemnities by or obligations of Tenant
to Landlord under this Lease or otherwise, Tenant hereby covenants and agrees to
protect, defend, indemnify and hold harmless Landlord from and against any
Losses incurred by Landlord as a result of Tenant’s breach of any
representation, covenant or warranty hereof; or as a result of any claim,
demand, liability, obligation, right or cause of action, including, but not
limited to governmental action or other third party action (collectively,
“Claims”), that is asserted against Landlord, the Premises, the Building or the
Property as a result of or which arises directly or indirectly, in whole or in
part, out of a Release, Threat of Release, treatment, transport, handling or
disposal of any Hazardous Materials at, on, under, in, about, or from the
Premises, the Building or the Property attributable to or arising out of the
operations or activities or presence of Tenant or any assignee, sublessee, agent
or representative of Tenant at or about the Premises, the Building or the
Property. This indemnification of Landlord and its Mortgagee(s) by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Building.


46.4    Landlord shall not Release any Hazardous Materials at, on, in or near
the Premises, the Building or the Property and shall comply with all
Environmental Laws in connection with

28

--------------------------------------------------------------------------------


Landlord’s use or occupancy of the Premises and the Building, and promptly shall
take all remedial action, at Landlord’s sole cost and expense, necessary or
desirable to remedy, clean-up and remove the presence of any Hazardous Materials
with respect to any Release by Landlord or Landlord’s failure to comply with
Environmental Laws. Notwithstanding the foregoing, Landlord shall not be deemed
to be prohibited from using products containing Hazardous Materials so long as
such products are commonly found in an office or a medical device manufacturing
and product development environment and are handled, stored, used and disposed
of in compliance with all Environmental Laws. In addition, Landlord shall (i)
obtain, maintain in full force and effect, and comply with, all permits required
under Environmental Laws and (ii) comply with all record keeping and reporting
requirements imposed by Environmental Laws concerning the use, handling,
treatment, storage, disposal or release of Hazardous Materials on the Premises,
the Building and the Property


46.5    Without limitation on any other indemnities by or obligations of
Landlord to Tenant under this Lease or otherwise, Landlord hereby covenants and
agrees to protect, defend, indemnify and hold harmless Tenant from and against
all third party claims asserted against Tenant, the Premises, the Building or
the Property resulting from Landlord’s breach of any representation, covenant or
warranty hereof(collectively, “Claims”) or which arises directly out of a
Release or Threat of Release of any Hazardous Materials at, on, under, in,
about, or from the Premises, the Building or the Property attributable to or
arising out of the operations or activities or presence of Landlord or
representative of Landlord at or about the Premises, the Building or the
Property.


46.6    The indemnities, warranties and covenants contained in this Article
shall survive termination of this Lease.


47.    Americans With Disabilities Act    . Notwithstanding any other provisions
contained in this Lease and with the purpose of superseding any such provisions
herein that might be construed to the contrary, it is the intent of Landlord and
Tenant that at all times while this Lease shall be in effect that the following
provisions shall be deemed their specific agreement as to how the responsibility
for compliance (and cost) with the Americans With Disabilities Act and
amendments to same (“ADA”), both as to the Premises and the Property, shall be
allocated between them, namely:


47.1    Landlord and Tenant agree to cooperate together in the initial design,
planning and preparation of specifications for construction of the Premises so
that same shall be in compliance with the ADA. Any costs associated with
assuring that the plans and specifications for the construction of the Premises
are in compliance with the ADA shall be borne by the party whose responsibility
it is hereunder to bear the cost of preparation of the plans and specifications.
Similarly those costs incurred in the initial construction of the Premises so
that same are built in compliance with the ADA shall be included within Tenant’s
Improvements and handled in the manner as provided for in other Sections of this
Lease.


47.2    Subject to Section 47.4, modifications, alterations and/or other changes
required to and within the Common Areas which are not capital in nature shall be
the responsibility of Landlord to perform and the cost of same shall be
considered a part of the Building Expenses and treated as such.


47.3    Subject to Section 47.4, modifications, alterations and/or other changes
required to and within the Common Areas which are capital in nature shall be the
responsibility of Landlord to perform and the cost of same shall be considered a
part of the Building Expenses, but shall be amortized in accordance with
generally accepted accounting principles as described in Section 6.2.2.12 above.


47.4    Modifications, alterations and/or other charges required to and within
the Common Areas, whether capital in nature or not, which are required as a
result of Tenant’s specific use of the Premises, as compared to office uses
generally, shall be paid by Tenant within thirty (30) days after receipt of an
invoice from Landlord, together with reasonable supporting documentation.


47.5    Modifications, alterations and/or other changes required to and within
the Premises (after the initial construction of same), whether capital in nature
or non-capital in nature, shall be the responsibility of Tenant and at its cost
and expense; unless the changes are structural in nature

29

--------------------------------------------------------------------------------


and result from the original design of the Building, in which instance they
shall be the responsibility of Landlord and at its cost and expense.


Each party hereto shall indemnify and hold harmless the other party from any and
all liability, loss, cost or expense arising as a result of a party not
fulfilling its obligations as to compliance with the ADA as set forth in this
Section.


48.     Several Liability    . If Tenant shall be one or more individuals,
corporations or other entities, whether or not operating as a partnership or
joint venture, then each such individual, corporation, entity, joint venturer or
partner shall be deemed to be both jointly and severally liable for the payment
of the entire rent and other payments specified herein.


49.     Financial Statements    . Tenant represents and warrants to Landlord
that the financial statements heretofore delivered by Tenant to Landlord are
true, correct and complete in all respects, have been prepared in accordance
with generally accepted accounting principles, and fairly represent the
financial condition of Tenant as of the date thereof. Tenant’s financial
statements are publicly available.


50.    Definition of “Day” and “Days”     . As used in the Lease, the terms
“day” and “days” shall refer to calendar days unless specified to the contrary;
provided, however, that if the deadline established for either party’s
performance hereunder occurs on a Saturday, Sunday or banking holiday in the
States of Colorado or Maryland, the date of performance shall be extended to the
next occurring business day.


51.    Tenant’s Anti-Terrorism Representation    . Tenant hereby represents and
warrants that neither Tenant, nor any of its respective officers, directors,
shareholders, partners, members or affiliates (including without limitation
indirect holders of equity interests in Tenant) is or will be an entity or
person: (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department's Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; (iv) is subject to sanctions of the United States government or is in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including, without limitation, EO13224 and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001; or (v) who is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
clauses (i) – (v) above are herein referred to as a “Prohibited Person”).



    Neither Tenant, nor any of their respective officers, directors,
shareholders, partners, members or affiliates (including without limitation
indirect holders of equity interests in Tenant) shall (a) conduct any business,
nor engage in any transaction or dealing, with any Prohibited Person, including,
but not limited to, the making or receiving of any contribution of funds, goods,
or services, to or for the benefit of a Prohibited Person, or (b) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224. Tenant agrees to indemnify and hold Landlord harmless from and
against all claims, lawsuits, costs (including reasonable counsel fees), losses,
damages and liabilities that arise out of or relate to Landlord’s engagement in
any activity associated with either (a) or (b) set forth above. If Tenant
violates the provisions of this Section, such violation shall be considered an
immediate Event of Default and Landlord shall not be required to grant Tenant
any cure period prior to exercising its rights under this Lease, including,
without limitation, termination of the Lease.


52.    Parking    . During the Initial Term, Tenant shall have the non-exclusive
right, on a first-come, first-serve basis, to park in the surface parking, at no
cost or expense to Tenant or its employees or agents, at a ratio of
approximately 5 spaces per 1,000 rentable square feet of the Premises.


53.    Governing Law/Venue.      This Lease shall be governed by the laws of the
state or

30

--------------------------------------------------------------------------------


commonwealth in which the Building is located, both as to interpretation and
performance, and without regard to conflicts of laws principles. Any litigation
arising from this Lease shall be resolved by litigation in the courts of the
County or City in which the Building is located, or the United States District
Court for the District in which the Building is located. Both Landlord and
Tenant hereby irrevocably consent to personal jurisdiction and venue in such
courts for all purposes in connection with any dispute relating to or arising
from this Lease.


54.    Signage.     Landlord, at Landlord’s expense, shall provide Tenant with
standard Building suite entry and lobby signage.


Tenant, at Tenant’s expense, shall have the right to install its name plate on
the monument sign for the Building, provided that (i) there is no Event of
Default at the time of installation of such sign, (ii) Tenant obtains Landlord’s
prior written approval, such approval not to be unreasonably withheld,
conditioned or delayed with regard to the size, location, and method of
installation of the signage, (iii) the Lease has not been amended to materially
reduce the area of the Premises and (iv) Tenant remains open for business in the
Premises. Tenant, at Tenant’s expense, shall maintain the signage, and obtain
all required permits from any governmental authorities. At the expiration or
sooner termination of this Lease, Tenant shall remove its name plate from the
Building’s monument sign and restore the monument’s surface to that condition
which existed immediately prior to the installation of the signage. In addition,
if, after installation of the signage, any of the conditions set forth in
subsections (i) through (iv) inclusive of the first sentence of this paragraph
are not satisfied, Tenant, at Tenant’s expense, shall remove the signage upon
fifteen (15) days’ advance written notice from Landlord and restore the
monument’s surface to that condition which existed immediately prior to the
installation of the signage.


55.    Telecommunications Equipment.     Tenant shall have the non-exclusive
right to enter upon and utilize the roof of the Building for the purposes of
installing, maintaining and repairing any equipment or utilities required in its
operation of its business in the Premises; provided that (i) such equipment is
used solely in connection with Tenant’s business in the Premises and is not
available for use by third-parties, (ii) Tenant submits to Landlord for
Landlord’s prior written approval, such approval not to be unreasonably
withheld, conditioned or delayed, the desired location on the roof to install
the equipment and the make, model and specifications of the equipment, (iii)
Tenant, at Tenant’s expense, shall install, maintain and remove the equipment 
in coordination with Landlord’s rooftop consultant; provided, however, that
Landlord, at Tenant’s expense, shall have the right, but not the obligation, to
install, maintain and/or remove the equipment, and (iv) Tenant shall indemnify
and hold Landlord, its successors, assigns, agents, licensees and invitees
harmless from any and all damages, costs, claims, expenses, actions (including
reasonable attorney’s fees) in connection with the equipment, unless resulting
from Landlord’s negligence.


56. Right of First Refusal.     During the Term of this Lease, provided that
Tenant has commenced payment of Base Rent and is open for business in the entire
Premises (and has not reduced the size of the Premises in any subsequent
amendments or agreements after the date of this Lease) (the “ROFR Conditions”),
Tenant shall have a continuing right of first refusal in connection with a lease
from Landlord of any portion of the rentable area of the Building which is
adjacent and contiguous to the Premises (the “Option Space”), subject to (i) the
vacation of the Option Space by the other tenant in the case of a releasing,
(ii) the rights of tenants which have leases dated prior to the date of this
Lease, and (iii) to the limitations set forth in this Section. When Landlord
receives a bona-fide offer to lease Option Space which Landlord is willing to
accept, provided that Tenant has satisfied the ROFR Conditions, Landlord shall
notify Tenant in writing of the existence and location of the Option Space which
is then available (“Landlord’s Offer Notice”) and the terms of the offer. Tenant
shall exercise the foregoing right of first refusal by delivering written notice
of its intention to lease the Option Space described in Landlord’s Offer Notice
within ten (10) business days after Tenant’s receipt of Landlord’s Offer Notice.
56.1    Terms of Rental for Option Space If Tenant exercises its rights in a
timely fashion under Section 56 above, (i) the length of the term of the Lease
for the Option Space shall be the longer of (a) a period which is coterminous
with the then current Term, or (b) three (3) years, (ii) the Base Rent shall be
equal to the Prevailing Market Rate as set forth in Landlord’s Offer Notice,
(iii) any additional rent due in connection with the lease of the Option Space
and all other terms relating to the rental of the Option Space (except to the
extent modified by this Section 56) shall be the same as for the Premises, and
(iv) the commencement date for the Option Space shall be the

31

--------------------------------------------------------------------------------


earlier of (a) the date on which Tenant takes occupancy of the Option Space and
(b) the date which is sixty (60) days after the date of Landlord’s Offer Notice.
If there are less than three (3) years remaining on the then current Term for
the original premises at the time that Tenant exercises its rights under this
Section, the Term shall be extended to expire coterminously with the expiration
of the term relating to the Option Space, with Base Rent relating to the
original Premises increasing at a rate equal to three percent (3%) per annum.


56.2    Entry into Amendment to Lease. Within thirty (30) days after the date of
the Landlord’s Offer Notice, as the case may be, Landlord and Tenant shall
negotiate in good faith a amendment to this Lease which includes the Option
Space and sets forth the Base Rent and such other matters which are at variance
with the terms and conditions of this Lease, with rent commencing on the Option
Space upon occupancy by Tenant.


56.3    Miscellaneous Matters. If (i) Tenant is then in default beyond any
applicable cure period under the terms of this Lease at the time of exercising
its rights under this Section 56, (ii) Tenant fails to deliver the requisite
notice to Landlord exercising such right within the ten (10) business day period
specified above, (iii) Tenant fails to negotiate in good faith the new Lease for
the Option Space within the thirty (30) day period, or (iv) Tenant declines to
exercise its rights as provided above as to all or any portion of the Option
Space, then Landlord shall be free to proceed to lease that portion of the
Option Space specified in Landlord’s Offer Notice for a period of six (6)
months. The rights of first refusal shall not be severed from this Lease, or
separately sold, assigned or transferred, but may only be assigned or
transferred as a part of this Lease. The rights granted to Tenant in this
Section shall run with the Lease and shall not be personal to Tenant.


57.    Landlord Default. If at any time or times Landlord shall be in default in
the performance or observance of any of its covenants, agreements or
undertakings provided in this Lease, and if Landlord shall not sure or remedy
such default within 30 days after Tenant gives written notice of the default to
Landlord, or, if such default cannot reasonably be cured and remedied within 30
days, if Landlord shall not commence in good faith to sure or remedy such
default within 30 days after receipt of such notice from Tenant and continue
with due diligence until such default is cured and remedied, then Tenant may,
but shall not be obligated to, take such action as in Tenant's good faith
judgment us reasonably appropriate to cure and remedy such default by landlord
and Landlord shall, within 30 days after receipt of demand therefor, pay to
Tenant an amount equal to all reasonable costs and expenses incurred by Tenant
in so curing and remedying such default. If Landlord fails to pay Tenant withint
the 30-day period, Tenant shall only be permitted to offset the amount due
against the Base Rent after obtaining a final, unappealable decision in its
favor from an adjudicatory body.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



32

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have respectively affixed their hands
and seals to this Lease as of the day and year first above written.


WITNESS OR ATTEST:
 
LANDLORD:
COPT INTERQUEST HYBRID I, LLC
 
 
BY: /s/ Stephen E. Budorick (SEAL)
 
 
Name: Stephen E. Budorick
 
 
Title: Executive Vice President
 
 
 
 
 
 
WITNESS OR ATTEST:
 
TENANT:
THE SPECTRANETICS CORPORATION
 
 
BY: /s/ Guy Childs
 
 
Name: Guy Childs, Chief Financial Officer
 
 
 





STATE OF MARYLAND, COUNTY OF Howard, TO WIT:


I HEREBY CERTIFY, that on this 2nd day of October, 2012, before me, the
undersigned Notary Public of the State, personally appeared STEPHEN E. BUDORICK,
who acknowledged himself to be the Executive Vice President of COPT INTERQUEST
HYBRID I, LLC, a Colorado limited liability company, known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument, and acknowledged that he executed the same on behalf of the
corporation for the purposes therein contained as the duly authorized Executive
Vice President of the corporation by signing the name of the corporation by
himself as such Executive Vice President.


WITNESS my hand and Notarial Seal.
 
 
 
 
 
 
 
/s/ Monique Y Jones
 
 
Notary Public
 
 
 
My Commission Expires: 11-21-12
 
 
 
 
 



STATE OF COLORADO )
)    ss.
COUNTY OF EL PASO )        


The foregoing instrument was acknowledged before me this 27th day of September
2012, by Guy Childs as Chief Financial Officer of The Spectranetics Corporation,
a Delaware corporation.


WITNESS my hand and official Seal.
 
 
My Commission Expires: 6/19/14
 
 
 
 
/s/ Diane Fichter
[SEAL]
 
Notary Public
 
 
 

    



33

--------------------------------------------------------------------------------


EXHIBIT “A”
to Agreement of Lease by and between
COPT INTERQUEST HYBRID I, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant


FLOOR PLAN


[TO BE ATTACHED]







--------------------------------------------------------------------------------


EXHIBIT “B”
to Agreement of Lease by and between
COPT INTERQUEST HYBRID I, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant


RULES AND REGULATIONS


To the extent that any of the following Rules and Regulations, or any Rules and
Regulations subsequently enacted conflict with the provisions of the Lease, the
provisions of the Lease shall control.


1.  Tenant shall not obstruct or permit its agents, clerks or servants to
obstruct, in any way, the sidewalks, entry passages, corridors, halls, stairways
or elevators of the Building, or use the same in any other way than as a means
of passage to and from the offices of Tenant; bring in, store, test or use any
materials in the Building which could cause a fire or an explosion or produce
any fumes or vapor; make or permit any improper noises in the Building; smoke in
the elevators, the Premises, the Building or the Common Areas except in areas
which are at least twenty-five feet (25’) away from the Building and
specifically designated by Landlord as permitted smoking areas, if applicable,
provided, however nothing herein shall obligate Landlord to designate a location
in the Common Areas or provide shelter therein for smoking; throw substances of
any kind out of the windows or doors, or down the passages of the Building, in
the halls or passageways; sit on or place anything upon the window sills; or
clean the windows. In no event shall Tenant permit its agents, clerks or
servants to smoke near the entrances to the Building.


2.  Restrooms and urinals shall not be used for any purpose other than those for
which they were constructed; and no sweepings, rubbish, ashes, newspaper or any
other substances of any kind, or excessive amounts of toilet paper or paper
towels, shall be thrown into them.  Waste and excessive or unusual use of
electricity or water is prohibited.


3.  Tenant shall not (i) obstruct the windows, doors, partitions and lights that
reflect or admit light into the halls or other places in the Building, or (ii)
inscribe, paint, affix, or otherwise display signs, advertisements or notices
in, on, upon or behind any windows or on any door, partition or other part of
the interior or exterior of the Building without the prior written consent of
Landlord which consent shall not be unreasonably withheld.  If such consent be
given by Landlord, any such sign, advertisement, or notice shall be inscribed,
painted or affixed by Landlord, or a company approved by Landlord, but the cost
of the same shall be charged to and be paid by Tenant, and Tenant agrees to pay
the same promptly, on demand.


4.  No contract of any kind with any supplier of towels, water, ice, toilet
articles, waxing, rug shampooing, venetian blind washing, furniture polishing,
lamp servicing, cleaning of electrical fixtures, removal of waste paper, rubbish
or garbage, or other like service shall be entered into by Tenant, nor shall any
vending machine of any kind be installed in the Building, without the prior
written consent of Landlord, which consent of Landlord shall not be unreasonably
withheld.


5.  When electric wiring of any kind is introduced, it must be connected as
directed by Landlord, and no stringing or cutting of wires shall be allowed,
except with the prior written consent of Landlord which shall not be
unreasonably withheld, and shall be done only by contractors approved by
Landlord.  No tenants shall lay linoleum or other similar floor covering so that
the same shall be in direct contact with the floor of the Premises; and if
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt shall be first affixed to the floor by a paste or
other material, the use of cement or other similar adhesive material being
expressly prohibited.


6.  No additional lock or locks shall be placed by Tenant on any door in the
Building, without prior written consent of Landlord.  Two keys will be furnished
to Tenant by Landlord; two additional keys will be supplied to Tenant by
Landlord, upon request, without charge; any additional keys requested by Tenant
shall be paid for by Tenant.  Tenant, its agents and employees, shall not have
any duplicate keys made and shall not change any locks.  All keys to doors and
washrooms shall be returned to Landlord at the termination of the tenancy, and
in the event of any loss of any keys furnished, Tenant shall pay Landlord the
cost thereof.

B-1



--------------------------------------------------------------------------------




7.  Tenant shall not employ any person or persons other than Landlord’s janitors
for the purpose of cleaning the Premises, without prior written consent of
Landlord which, consent shall not be unreasonably withheld.  Landlord shall not
be responsible to Tenant for any loss of property from the Premises however
occurring, or for any damage done to the effects of Tenant by such janitors or
any of its employees, or by any other person or any other cause except if caused
by the gross negligence or willful misconduct of Landlord, its agents, employees
or contractors.


8.  No vehicles or animals of any kind (other than animals to assist the
disabled) shall be brought into or kept in or about the Premises. No bicycles
shall be brought into or kept in or about the Premises without the prior written
consent of Landlord, which consent may be withheld in Landlord’s sole
discretion.


9.  Tenant shall not conduct, or permit any other person to conduct, any auction
upon the Premises; manufacture or store goods, wares or merchandise upon the
Premises, without the prior written approval of Landlord, except the storage of
usual supplies and inventory to be used by Tenant in the conduct of its
business; permit the Premises to be used for gambling; make any unusual noises
in the Building; permit to be played any musical instrument in the Premises;
permit to be played any radio, television, recorded or wired music in such a
loud manner as to disturb or annoy other tenants; or permit any unusual odors to
be produced upon the Premises.  Tenant shall not permit any portion of the
Premises to be used for the consumption, storage, manufacture, service of or
sale of intoxicating beverages, narcotics, tobacco in any form, or as a barber
or manicure shop. Tenant, or Tenant's agents, employees or contractors, shall
not bring onto the Property any firearms.


10.  No awnings or other projections shall be attached to the outside walls of
the Building.  No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises, without
the prior written consent of Landlord which consent shall not be unreasonably
withheld.  Such curtains, blinds and shades must be of a quality, type, design,
and color, and attached in a manner reasonably approved by Landlord.


11.  Canvassing, soliciting and peddling in the Building are prohibited, and
Tenant shall cooperate to prevent the same. The common areas shall not be used
for picnics, vendor fairs, merchandising or any other events without the prior
written consent of Landlord, which consent may be withheld in Landlord’s sole
discretion.


12.  There shall not be used in the Premises or in the Building, either by
Tenant or by others in the delivery or receipt of merchandise, any hand trucks
except those equipped with rubber tires and side guards, and no hand trucks will
be allowed in passenger elevators.


13.  Tenant, before closing and leaving its Premises, shall ensure that all
entrance doors to same are locked.


14.  Landlord shall have the right to prohibit any advertising by Tenant which
in Landlord’s opinion tends to impair the reputation of the Building or its
desirability as a building for offices, and upon written notice from Landlord,
Tenant shall refrain from or discontinue such advertising.


15. Tenant shall not operate space heaters or other heating or ventilating
equipment without the express prior written consent of Landlord in each instance
first obtained. Tenant shall not install or operate any electrical equipment,
appliances or lighting fixtures in the Premises which are not listed and labeled
by Underwriter’s Laboratories or other testing organization acceptable to
Landlord.


16.  Landlord hereby reserves to itself any and all rights not granted to Tenant
hereunder, including, but not limited to, the following rights which are
reserved to Landlord for its purposes in operating the Building:


(a) the exclusive right to the use of the name of the Building for all purposes,
except that Tenant may use the name as its business address and for no other
purpose;



B-2



--------------------------------------------------------------------------------


(b) the right to change the name or address of the Building, without incurring
any liability to Tenant for so doing;


(c) the right to install and maintain a sign or signs on the exterior of the
Building, except as otherwise provided in the Lease;


(d) the exclusive right to use or dispose of the use of the roof of the
Building, except as     otherwise provided in the Lease;


(e) the non-exclusive right to use the area above the ceiling of the Premises
for the     purpose of installing and maintaining telecommunications, water
lines, utility lines, other     conduit, sprinklers, drainlines, ductwork and
HVAC connections and any other     equipment necessary to provide services to
any area in the Building;


(f) the right to limit the space on the directory of the Building to be allotted
to Tenant; and


(g) the right to grant to anyone the right to conduct any particular business or
undertaking in the Building.


17.  As used herein the term “Premises” shall mean and refer to the “Premises”
as defined in Section 1 of the Lease.



B-3



--------------------------------------------------------------------------------


EXHIBIT “C”
to Agreement of Lease by and between
COPT INTERQUEST HYBRID I, LLC, Landlord
and THE SPECTRANETICS CORPORATION, tenant


SCHEDULE OF TENANT IMPROVEMENTS


[TO BE ATTACHED AT A LATER DATE]









--------------------------------------------------------------------------------


EXHIBIT “D”
to Agreement of Lease by and between
COPT INTERQUEST HYBRID I, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant


ESTOPPEL CERTIFICATE




Tenant:
THE SPECTRANETICS CORPORATION



To:        COPT INTERQUEST HYBRID I, LLC
c/o Corporate Office Properties Trust
Suite 300, 6711 Columbia Gateway Drive
Columbia, Maryland 21046


Re:        ________________________
Colorado Springs, Colorado
1.
______________________________, a _________ corporation, is the named Tenant
(“Tenant”), and_____________________. is the Landlord (“Landlord”) under a Lease
dated ___________, located at the Property (“Property”) identified above. The
Lease, together with the amendments:







(collectively, “Lease”) constitutes the entire agreement between Landlord and
Tenant with respect to the Property and the Premises. There are no other lease
documents, commitments, options or rights with respect to the Property or the
Premises and there are no other representations, warranties, agreements,
concessions, commitments, or other understandings between the Tenant and the
Landlord regarding the Property or the premises demised other than as set forth
in the Lease or this paragraph 1.


2.
Tenant occupies Suite ____, with a Rentable Square Footage Area of _____
rentable square feet (the “Premises”). Tenant’s Pro Rata Share of the Property
is ____% (______).



3.
The Term of the Lease commenced _______________ and will expire
_________________. Tenant is the actual occupant in possession of the Premises
and has not sublet, assigned or hypothecated its leasehold interest. All
improvements to be constructed on the Premises by Landlord have been completed
and accepted by Tenant and any tenant construction or improvement allowances
have been paid.



4.
As of this date, no breach or default exists on the part of Tenant under the
Lease, and there exists no facts that, with the passage of time or the giving of
notice, or both, would constitute a default. To the best knowledge of Tenant, no
breach or default exists on the part of Landlord under the Lease, and there
exists no facts that, with the passage of time or the giving of notice, or both,
would constitute a default. Neither Tenant nor Landlord has commenced any action
or given or received any notice for the purpose of terminating the Lease.



5.
Base Rent is currently payable in the amount of $_____________ per month (which
includes an expense stop equal to the amount of the operating expenses incurred
by Landlord in the ____ calendar year and a real estate expense stop equal to
the amount of the real estate taxes incurred by Landlord in the ____ calendar
year). The base year amounts for operating expenses are $___________ and for
real estate taxes are $__________ (please specify either dollar amounts or per
square foot amounts). Pursuant to the Lease, Tenant is obligated to pay as
additional rent its pro-rata share of operating expenses and real estate taxes
that exceed the operating expense stop and real estate expense stop set forth in
the Lease. The monthly base rent has been paid through _______________ and all
additional rent has been paid on a current basis in the manner required under
the Lease.



6.
Tenant has paid the first monthly installment of rent in advance, and Tenant has
no claim or defense against Landlord under the Lease and is asserting no offsets
or credits against


D-1

--------------------------------------------------------------------------------


either the rent or Landlord. Tenant has no claim against Landlord for any
security or other deposits except $ _______which was paid pursuant to the Lease.
Tenant has no right to any free rent, rent abatement, rent credit, or other rent
concession, except:


________________-.


7.
Tenant has no right to renew or extend the term of the Lease, or to expand the
size of the Premises, except:



______________________


Tenant has no interest in or option or preferential right to purchase all or any
part of the Premises or the Property of which it forms a part, other than its
right to lease the Premises as Tenant under the Lease.


8.
Tenant has no rights of termination with the terms of the Lease except:



__________________.


9.
All insurance required of Tenant by the Lease has been provided by Tenant and
all premiums paid.



10.
There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.



11.
Tenant has not received any notice of Landlord’s prior sale, transfer, or
assignment, hypothecation or pledge of the Lease or any of the rents or other
amounts to be paid by Tenant pursuant thereto.



12.
Tenant has received no notice from any governmental authority or other person or
party claiming a violation of, or requiring compliance with, any Federal, State
or local statute, ordinance, rule or regulation or the requirement of law for
environmental contamination at the Premises, to the best knowledge of Tenant,
the Tenant is in compliance with all applicable provisions of the Industry Site
Recovery Act, and no hazardous, toxic, or polluting substances or wastes have
been generated, treated, manufactured, stored, refined, used, handled,
transported, released, spilled, disposed of or deposited by Tenant on, in or
under the Premises.



This Tenant Estoppel Certificate may be relied upon by the Landlord, Corporate
Office Properties, L.P. and any lender providing financing to acquire the
Property.


EFFECTIVE DATE:                 


WITNESS/ATTEST:
_______________________, a _____________ corporation





________________________
By:                            

Printed Name:                     
Title:                             
Date:                             





D-2